Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20   Entered 06/22/20 15:29:24   Page 1 of 39




                     EXHIBIT A
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                          Entered 06/22/20 15:29:24            Page 2 of 39




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

  IN RE:                                                          §        Chapter 11
                                                                  §
  Rooftop Group International Pte. Ltd., et al.1                  §        Case No. 19-43402-mxm
                                                                  §
                                                                  §
           Debtors.                                               §        Jointly Administered

               PLAN OF REORGANIZATION/LIQUIDATION OF
   ROOFTOP GROUP INTERNATIONAL PTE. LTD., ROOFTOP GROUP USA, INC.
  AND ROOFTOP GROUP SERVICES (US) INC. PURSUANT TO CHAPTER 11 OF THE
      BANKRUPTCY CODE PROPOSED BY THE OFFICIAL COMMITTEE OF
   UNSECURED CREDITORS OF ROOFTOP GROUP INTERNATIONAL PTE. LTD.
        AND THE CHAPTER 11 TRUSTEE OF ROOFTOP GROUP USA, INC.
                 AND ROOFTOP GROUP SERVICES (US) INC.

      Judith W. Ross                                            James E. Van Horn
      State Bar No. 21010670                                    (admitted pro hac vice)
      Rachael L. Smiley                                         BARNES & THORNBURG LLP
      State Bar No. 24066158                                    1717 Pennsylvania Avenue NW, Suite 500
      ROSS & SMITH, PC                                          Washington, D.C. 20006-4623
      700 North Pearl Street, Suite 1610                        Telephone: 202-371-6351
      Dallas, Texas 75201                                       Facsimile: 202-289-1330
      Telephone: 214-377-7879                                   Email: jvanhorn@btlaw.com
      Facsimile: 214-377-9409
      Email: judith.ross@judithwross.com
               rachael.smiley@judithwross.com
  COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF ROOFTOP
  GROUP INTERNATIONAL PTE. LTD., Case No. 19-43402-mxm11

  Daniel J. Sherman
  State Bar No. 18241000
  SHERMAN & YAQUINTO, L.L.P.
  509 N. Montclair Avenue
  Dallas, TX 75208-5498
  Telephone: 214-942-5502
  Facsimile: 214-946-7601
  Email: Corky@syllp.com

  1
   The Debtors in these chapter 11 cases are, including the last four digits of their respective EIN numbers, as follows:
  Rooftop Group International Pte. Ltd. (no EID), Rooftop Group USA, Inc. (8810) and Rooftop Group Services (US),
  Inc. (3705). The mailing address for Rooftop International is 5218 Spruce Street, Bellaire, TX 77401, and the mailing
  address for the chapter 11 Trustee of Rooftop USA and Rooftop Services is 509 North Montclair Avenue, Dallas,
  Texas 75208-5498.
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20   Entered 06/22/20 15:29:24   Page 3 of 39



  CHAPTER 11 TRUSTEE, ROOFTOP GROUP USA, INC., Case No. 19-44234-mxm11, and
  ROOFTOP GROUP SERVICES (US) INC., Case No. 19-44235-mxm11

  Dated: June 3, 2020




                                         2
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                                     Entered 06/22/20 15:29:24                       Page 4 of 39




                                                           Table of Contents

                                                                                                                                         Page

  INTRODUCTION .......................................................................................................................... 1

  ARTICLE I DEFINITIONS ........................................................................................................... 1

  ARTICLE II PROVISIONS FOR PAYMENT OF ALLOWED ADMINISTRATIVE AND
  PRIORITY TAX CLAIMS ............................................................................................................. 9

     2.1        Administrative Claims and Priority Tax Claims............................................................. 9
     2.2        Treatment of Administrative Claims Other Than Fee Claims ........................................ 9
     2.3        Treatment of Fee Claims................................................................................................. 9
     2.4        Treatment of Priority Tax Claims ................................................................................... 9

  ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS ......................................... 10

     3.1        Administrative Claims and Priority Tax Claims are unclassified. For purposes
                of this Plan, all other Claims and Interests are classified as follows: ........................... 10

  ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS ................................................. 10

     4.1        Claims and Interests ...................................................................................................... 10
     4.2        Treatment of Class 1 Claims - Priority Claims ............................................................. 10
     4.3        Treatment of Class 2 Claims - Secured Claims ............................................................ 10
     4.4        Treatment of Class 3 Claims – General Unsecured Claims.......................................... 10
     4.5        Treatment of Class 4 – Interests ................................................................................... 11
     4.6        Disallowance of Certain Charges ................................................................................. 11
     4.7        Voting Classes .............................................................................................................. 11
     4.8        Acceptance by Impaired Classes .................................................................................. 11
     4.9        Presumed Rejection of Plan .......................................................................................... 11
     4.10       How to Vote .................................................................................................................. 11

  ARTICLE V MEANS FOR PLAN IMPLEMENTATION; GENERAL ..................................... 11

     5.1        Restructuring or Liquidation ......................................................................................... 11
     5.2        Corporate Action........................................................................................................... 12
     5.3        Substantive Consolidation ............................................................................................ 12
     5.4        Causes of Actions ......................................................................................................... 12
     5.5        Litigation Trust ............................................................................................................. 13
     5.6        Post-Effective Date Professional Fees and Expenses ................................................... 14
     5.7        Dissolution of Committee ............................................................................................. 14
     5.8        Discharge of Trustee ..................................................................................................... 14

  ARTICLE VI MEANS FOR PLAN IMPLEMENTATION; RESTRUCTURING ..................... 14

     6.1        The New Board ............................................................................................................. 15
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                                      Entered 06/22/20 15:29:24                        Page 5 of 39




     6.2      Restructuring Transactions ........................................................................................... 15
     6.3      New Secured Financing ................................................................................................ 15
     6.4      New Common Stock ..................................................................................................... 16
     6.5      Stockholders Agreement ............................................................................................... 16
     6.6      Management Incentive Plan.......................................................................................... 16
     6.7      Senior Management ...................................................................................................... 16
     6.8      Continued Corporate Existence .................................................................................... 16
     6.9      Vesting of Assets in the Post-Confirmation Debtor ..................................................... 16
     6.10     Cancellation of Security Interests and Other Interests.................................................. 17
     6.11     Exemption from Registration Requirements; Trading of Securities ............................ 17
     6.12     Organizational Documents ........................................................................................... 17
     6.13     Exemption from Certain Transfer Taxes and Recording Fees ..................................... 17
     6.14     Discharge of Claims...................................................................................................... 18

  ARTICLE VII MEANS FOR PLAN IMPLEMENTATION; LIQUIDATION ........................... 18

     7.1      Corporate Action........................................................................................................... 18
     7.2      Plan Administrator ........................................................................................................ 18
     7.3      Resignation, Death, or Removal ................................................................................... 19
     7.4      Winding Up Affairs ...................................................................................................... 20
     7.5      Release of Liens ............................................................................................................ 20
     7.6      Formation and Powers of the Oversight Committee .................................................... 20
     7.7      Dissolution .................................................................................................................... 21
     7.8      Insurance ....................................................................................................................... 22

  ARTICLE VIII DISTRIBUTIONS............................................................................................... 22

     8.1      Disbursing Agent .......................................................................................................... 22
     8.2      Expenses of the Disbursing Agent ................................................................................ 22
     8.3      Rights and Powers of Disbursing Agent ....................................................................... 22
     8.4      Delivery of Distributions .............................................................................................. 22
     8.5      Record Date for Distributions ....................................................................................... 22
     8.6      Reserve for Plan Expenses ............................................................................................ 23
     8.7      Objections to Claims ..................................................................................................... 23
     8.8      Distributions on Disputed Claims ................................................................................. 23
     8.9      Disputed Claim Reserves .............................................................................................. 23
     8.10     Unclaimed Property ...................................................................................................... 23
     8.11     Withholding Taxes ........................................................................................................ 24
     8.12     Fractional Cents ............................................................................................................ 24
     8.13     Payments of Less than Twenty-Five Dollars ................................................................ 24
     8.14     Means of Cash Payment ............................................................................................... 24
     8.15     Setoffs ........................................................................................................................... 24

  ARTICLE IX UNEXPIRED LEASES AND EXECUTORY CONTRACTS ............................. 25

     9.1      Leases and Contracts .................................................................................................... 25
     9.2      Rejection Damage Claims ............................................................................................ 25


                                                                        4
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                                    Entered 06/22/20 15:29:24                        Page 6 of 39




  ARTICLE X CONDITIONS PRECEDENT TO EFFECTIVE DATE OF THE PLAN .............. 25

    10.1     Financing Condition ..................................................................................................... 25
    10.2     Conditions to Consummating a Liquidation ................................................................. 25
    10.3     Additional Condition to Consummating a Restructuring ............................................. 25
    10.4     Waiver of Conditions .................................................................................................... 26
    10.5     Effect of Failure of Condition ....................................................................................... 26

  ARTICLE XI RETENTION OF JURISDICTION ....................................................................... 26

  ARTICLE XII MISCELLANEOUS PROVISIONS .................................................................... 27

    12.1     Pre-Confirmation Modification .................................................................................... 27
    12.2     Post-Confirmation Immaterial Modification ................................................................ 27
    12.3     Post-Confirmation Material Modification .................................................................... 28
    12.4     Withdrawal or Revocation of the Plan .......................................................................... 28
    12.5     Binding Effect ............................................................................................................... 28
    12.6     Successors and Assigns ................................................................................................ 28
    12.7     Exculpation .................................................................................................................. 28
    12.8     Voluntary Releases by the Releasing Parties. .......................................................... 28
    12.9     Injunction .................................................................................................................... 29
    12.10    Cramdown ..................................................................................................................... 30
    12.11    Governing Law ............................................................................................................. 30
    12.12    United States Trustee Fees ............................................................................................ 30
    12.13    Notices .......................................................................................................................... 30
    12.14    Non-Voting Equity Securities ....................................................................................... 31
    12.15    Retiree Benefits............................................................................................................. 31
    12.16    Saturday, Sunday, or Legal Holiday ............................................................................. 31
    12.17    Section 1146 Exemption ............................................................................................... 31
    12.18    Severability ................................................................................................................... 31
    12.19    Headings ....................................................................................................................... 31
    12.20    Waiver of Stay .............................................................................................................. 32
    12.21    No Release by United States Government, Agencies, State or Local
             Authorities. ................................................................................................................... 32

  ARTICLE XIII CONFIRMATION REQUEST ........................................................................... 32




                                                                       5
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                 Entered 06/22/20 15:29:24          Page 7 of 39




                                            INTRODUCTION

          The Official Committee of Unsecured Creditors of Rooftop Group International Pte. Ltd.,
  Case No. 19-43402-mxm11, and the Chapter 11 Trustee for Rooftop Group USA, Inc., Case
  No. 19-44234-mxm11 and Rooftop Group Services (US) Inc., Case No. 19-44235-mxm11,
  hereby propose the following Plan of Reorganization/Liquidation of Rooftop Group International
  Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc. pursuant to Chapter
  11 of the Bankruptcy Code. The Plan2 contemplates substantive consolidation of the Debtors for
  the purposes of voting, allowance of claims, and distributions to holders of Allowed Claims.

          The Committee and Trustee seeks to consummate the Restructuring on the Effective Date
  of the Plan. In the event all conditions precedent to the Effective Date for the Plan necessary to
  consummate the Restructuring are not timely satisfied or waived by the Committee, the Committee
  and Trustee shall then seek to consummate the Liquidation on the Effective Date of the Plan.

          The Plan sets forth a proposal for the satisfaction of all Claims against the Debtors. Along
  with the Plan, Creditors entitled to vote will receive a Ballot for voting on the Plan and a Disclosure
  Statement that provides information concerning the Debtors and the Plan.

          The Disclosure Statement accompanying the Plan, and the exhibits thereto, include a
  discussion of the Debtors’ history, business, operations, a summary and analysis of this Plan, the
  Restructuring, the alternative Liquidation, a summary of what Creditors and Interest Holders can
  expect to receive under the Plan, a summary of the procedures and voting requirements necessary
  for confirmation of the Plan and a discussion of certain alternatives to the Plan in the event that
  the Plan is not confirmed. All Holders of Claims and Interests should read the Disclosure Statement
  and the Plan carefully—and consult with their counsel and other applicable professionals—before
  voting to accept or reject the Plan.

          As more fully described in the Disclosure Statement, the Plan must be approved by the
  requisite number and dollar amount of Creditors, and the Bankruptcy Court must find that the Plan
  meets the applicable legal standards before it can be confirmed. If the Plan is not confirmed, the
  Bankruptcy Court may order the case dismissed or converted to a liquidating case under Chapter
  7 of the Bankruptcy Code, or the Committee or other parties in interest may propose a different
  plan.

         As indicated in the Disclosure Statement, the Committee and Trustee recommend that all
  holders of impaired Claims that are entitled to vote accept the Plan.

                                               ARTICLE I
                                              DEFINITIONS

          1.1    As used in this Plan, the following terms shall have the respective meanings
  specified below. Unless otherwise indicated, the singular shall include the plural.



  2
   Capitalized terms not otherwise defined herein shall have the meaning ascribed to such terms in Article I
  of this Plan.


                                                      1
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 8 of 39




          1.2    “Administrative Claim” means a Claim under Section 503(b) of the Bankruptcy
  Code that is entitled to priority under Section 507(a)(1) of the Bankruptcy Code, for costs or
  expenses of administration of the Chapter 11 Case, including, without limitation, any actual and
  necessary expenses of operating the business of the Debtors or preserving the Estates, and any and
  all fees and expenses of Professionals to the extent allowed by the Bankruptcy Court under
  Sections 330, 331, or 503 of the Bankruptcy Code.

          1.3     “Allowed Claim” or “Allowed [ ] Claim” means: (a) any Claim, proof of which
  is/was filed with the Bankruptcy Court on or before the applicable Bar Date, or which has been or
  hereafter is scheduled by a Debtor as liquidated in amount and not disputed or contingent and
  which, in either case, is a Claim as to which no objection to the allowance thereof has been filed
  within the applicable period of limitation (if any) for objection to Claims fixed by the Bankruptcy
  Court, or as to which any objection has been determined by an order or judgment of the Bankruptcy
  Court (allowing such Claim in whole or in part) that is no longer subject to appeal or certiorari
  proceedings, and as to which no appeal or certiorari proceeding is pending, or (b) a Claim that is
  allowed (i) in a Final Order or (ii) pursuant to the terms of the Plan.

          1.4     “Avoidance Actions” means any and all avoidance, recovery, subordination or
  similar actions or remedies that may be brought by and on behalf of the Debtors or their
  Estates or the Committee or the Trustee under the Bankruptcy Code or applicable non-bankruptcy
  law, including, without limitation, actions or remedies arising under chapter 5 of the Bankruptcy
  Code.

          1.5     “Assets” means any and all real property or personal property assets, rights or
  interests of Debtors, whether tangible or intangible, and any proceeds realized therefrom, including
  without limitation, all cash of the Debtors and any right, claim, or cause of action, belonging to
  the Debtors or their Estates, the Committee or the Trustee.

          1.6   “Assumption Schedule” means the schedule of Executory Contracts and
  Unexpired Leases in the Plan Supplement, as may be amended from time to time, setting forth
  certain Executory Contracts and Unexpired Leases for assumption and assignment to the Post-
  Confirmation Debtor as of the Effective Date under Section 365 of the Bankruptcy Code.

          1.7     “Ballot” means the form or forms of ballot that will be distributed along with the
  Disclosure Statement to Holders of Allowed Claims in classes that are Impaired under the Plan
  and entitled to vote, with which the Holders of Impaired Claims may use to vote to accept or reject
  the Plan.

           1.8    “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101
  et. seq., as now in effect or hereafter amended with regard to the Chapter 11 Case.

          1.9    “Bankruptcy Court” means the United States Bankruptcy Court for the Northern
  District of Texas, Fort Worth Division.

         1.10 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
  amended from time to time, as applicable to the Chapter 11 Case, promulgated under 28 U.S.C. §
  2075 and the Local Rules of the United States Bankruptcy Court for the Northern District of Texas.



                                                   2
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 9 of 39




           1.11 “Bar Date” means the date (or dates) set by the Bankruptcy Court as the last day
  for filing proofs of Claim or Administrative Claims, as applicable, against the Debtors.

          1.12 “Business Day” means any day other than a Saturday, Sunday, legal holiday (as
  such term is defined in Bankruptcy Rule 9006) or any other day that the Bankruptcy Court is
  closed.

          1.13 “Cash” means cash and cash equivalents, including, but not limited to, wire
  transfers, checks, and other readily marketable direct obligations of the United States of America
  and certificates of deposit issued by banks.

          1.14 “Causes of Action” means any claims, causes of action (including Avoidance
  Actions), demands, actions, suits, obligations, liabilities, cross-claims, counterclaims, offsets, or
  setoffs of any kind or character whatsoever, in each case whether known or unknown, contingent
  or non-contingent, matured or unmatured, suspected or unsuspected, foreseen or unforeseen, direct
  or indirect, choate or inchoate, existing or hereafter arising, under statute, in contract, in tort, in
  law, or in equity, or under any other theory of law, federal or state, whether asserted or assertable
  directly or derivatively in law or equity or otherwise by way of claim, counterclaim, cross-claim,
  third party action, action for indemnity or contribution or otherwise, based in whole or in part upon
  any act or omission or other event occurring prior to the Effective Date now owned or hereafter
  acquired by a Debtor or its Estate.

         1.15 “Chapter 11 Cases” means the Chapter 11 Cases pending for Rooftop Group
  International Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc.

         1.16 “Claim” means a claim as defined in Section 101(5) of the Bankruptcy Code or
  any portion thereof.

          1.17 “Class” means a category of Claims or Interests that are substantially similar in
  nature to each other, as classified pursuant to the Plan.

         1.18 “Committee” means the Official Committee of Unsecured Creditors for Rooftop
  Group International Pte. Ltd. appointed by the Office of the United States Trustee on June 13,
  2019, and as amended on September 27, 2019.

        1.19 “Confirmation” means the entry of the Confirmation Order on the docket of the
  Bankruptcy Court.

         1.20 “Confirmation Date” means the date of entry of an order of the Bankruptcy Court
  confirming this Plan in accordance with the provisions of the Bankruptcy Code.

         1.21 “Confirmation Hearing” means that hearing held before the Bankruptcy Court to
  consider Confirmation of the Plan, as such hearing may be adjourned or continued from time to
  time.

         1.22 “Confirmation Order” means the order of the Bankruptcy Court confirming the
  Plan pursuant to Section 1129 of the Bankruptcy Code.



                                                    3
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 10 of 39




           1.23 “Creditor” means any person or entity having a Claim against a Debtor, including
   without limitation a Claim that arose on or before the Petition Date or a Claim against a Debtor’s
   Estate of any kind specified in Sections 502(g), 502(h), or 502(i) of the Bankruptcy Code.

          1.24    “Debtor” means a debtor in the Chapter 11 Cases.

          1.25    “Debtors” means all debtors in the Chapter 11 Cases.

          1.26 “Disbursing Agent” means, as applicable, (a) the Litigation Trustee or the Plan
   Administrator, as applicable; (b) such Entity selected by the Litigation Trustee or Plan
   Administrator to make or facilitate distributions under the Plan; or (c) any other Entity in its
   capacity as Disbursing Agent under Article VI of this Plan.

          1.27 “Disclosure Statement” means the disclosure statement respecting the Plan, as
   approved by the Bankruptcy Court as containing adequate information in accordance with Section
   1125 of the Bankruptcy Code, all exhibits and annexes thereto, and any amendments or
   modifications thereof.

           1.28 “Disputed Claim” means any Claim or Interest not otherwise Allowed or paid
   pursuant to the Plan or an order of the Bankruptcy Court (a) that has been or hereafter is listed on
   the Schedules as unliquidated, contingent, or disputed, and that has not been resolved by written
   agreement of the parties or a Final Order, (b) proof of which was required to be filed by order of
   the Bankruptcy Court but as to which a proof of Claim or Interest was not timely or properly filed,
   (c) that is disputed in accordance with the provisions of the Plan, or (d) as to which a Debtor, the
   Litigation Trustee or the Plan Administrator, as applicable, have interposed a timely objection or
   request for estimation in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any
   orders of the Bankruptcy Court, or that is otherwise disputed by a Debtor, the Litigation Trustee
   or the Plan Administrator, as applicable, in accordance with applicable law, which objection,
   request for estimation, or dispute has not been withdrawn or determined by a Final Order.

          1.29 “Effective Date” means the first business day after the Confirmation Date on which
   each of the conditions precedent satisfied in Article X of the Plan have been timely satisfied or
   waived.

          1.30    “Entity” has the meaning set forth in Section 101 of the Bankruptcy Code.

         1.31 “Estate” means the estate of any Debtor created under Sections 301 and 541 of the
   Bankruptcy Code upon the commencement of the applicable Debtor’s Chapter 11 Case.

          1.32 “Exculpated Parties” means collectively, (a) the Committee and its members;
   (b) Barnes & Thornburg LLP; (c) Ross & Smith, PC; (d) KRyS Global USA, Inc.; (e) Reed Smith
   LLP; (f) the Trustee; and (g) Sherman & Yaquinto L.L.P.

          1.33    “Executory Contract” means a contract to which a Debtor is a party that is subject
   to assumption or rejection under Section 365 of the Bankruptcy Code.




                                                    4
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 11 of 39




           1.34 “Exhibit” means an exhibit annexed to either this Plan or as an appendix to the
   Disclosure Statement (as such exhibits are amended, modified or otherwise supplemented from
   time to time).

          1.35 “Fee Claim” means a Claim by a Professional for compensation, indemnification
   or reimbursement of expenses pursuant to Sections 327, 328, 330, 331, 503(b) or 1103(a) of the
   Bankruptcy Code in connection with the Chapter 11 Cases.

            1.36 “Final Order” means an order entered by the Bankruptcy Court or any other court
   exercising jurisdiction over the subject matter and the parties, as to which (i) no appeal, certiorari
   proceeding, or other review or rehearing has been requested or is still pending, and (ii) the time
   for filing a notice of appeal or petition for certiorari or further review or rehearing has expired;
   provided, however, that the possibility that a motion under Rule 60 of the Federal Rules of Civil
   Procedure, or any analogous rule under the Bankruptcy Rules, may be filed relating to such order
   shall not prevent such order from being a Final Order.

          1.37    “Financing Condition” has the meaning set forth in Section 10.3 of the Plan.

         1.38 “General Unsecured Claim” means any Claim against a Debtor other than an
   Administrative Claim, Priority Tax Claim, Priority Claim, or Secured Claim.

          1.39    “Holder” means an Entity holding a Claim or Interest.

           1.40 “Impaired” means with respect to a Claim, an Interest, a Class of Claims, or a
   Class of Interests, a Claim, an Interest, a Class of Claims, or a Class of Interests that is impaired
   within the meaning of Section 1124 of the Bankruptcy Code.

          1.41    “Intercompany Claim” means any Claim held by a Debtor against another Debtor.

          1.42 “Interest” means any equity interest in a Debtor and any option, warrant or right,
   contractual or otherwise, to acquire or relating to any such interest.

          1.43     “Liquidation” means the liquidation of the Assets to be effectuated by the Plan.

          1.44 “Litigation Trust” means the trust established pursuant to Section 5.5 of the Plan
   to, among other things, prosecute Causes of Action, object to Claims and make distributions
   pursuant to the Plan and the Litigation Trust Agreement.

           1.45 “Litigation Trust Oversight Board” means the board charged with overseeing
   the Litigation Trust pursuant to and as set forth in the Litigation Trust Agreement.

           1.46 “Litigation Trust Agreement” means that certain Litigation Trust Agreement,
   which shall be included in the Plan Supplement, governing the duties and scope of authority of the
   Litigation Trustee.

          1.47 “Litigation Trustee” means KRyS Global USA, Inc., and any successor trustee
   appointed pursuant to the Litigation Trust Agreement.



                                                     5
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                Entered 06/22/20 15:29:24         Page 12 of 39




          1.48 “Management Incentive Plan” means a post-emergence management incentive
   plan for awards to MIP Participants, as contemplated by, and consistent with, Section 6.6 of the
   Plan.

           1.49    “MIP Participant” has the meaning set forth in Section 6.6 of the Plan.

          1.50 “Net Proceeds” means all Cash proceeds realized from Causes of Action and
   Liquidation, less the fees and any other costs associated with the collection of such proceeds.

          1.51 “New Board” means the initial board of directors of Rooftop Holding Company
   and the Post-Confirmation Debtor as designated by the Committee, and as disclosed in the Plan
   Supplement.

           1.52 “New Common Stock” means the shares of common stock, par value $0.01 per
   share, of Rooftop Holding Company issued pursuant to the Plan.

         1.53 “New Common Stock Distribution” means the issuance of shares representing
   one hundred percent (100%) of the issued and outstanding New Common Stock to Holders of
   Allowed Class 3 Claims subject to dilution only on account the Management Incentive Plan.

            1.54      “New Secured Financing” means the new secured financing facility (or
   facilities), if any, entered into by the Post-Confirmation Debtor, which will have the terms set forth
   in the New Secured Financing Documents and as disclosed in the Plan Supplement.

           1.55 “New Secured Financing Documents” means any documentation necessary to
   effectuate the New Secured Financing.

           1.56 “Oversight Committee” means the Committee charged with overseeing the
   actions of the Plan Administrator pursuant to and in accordance with the terms of the Plan.

          1.57 “Person” means a natural person or any legal entity or organization including,
   without limitation, any corporation, partnership (general or limited), limited liability company,
   business trust, unincorporated organization or association, joint stock company, trust, association,
   governmental body (or any agency, instrumentality or political subdivision thereof), or any other
   form of legal entity.

           1.58 “Petition Date” means the date on which each of the Debtors filed their voluntary
   petitions for relief; in the case of Rooftop Group International Pte. Ltd. on April 30, 2019; and in the
   cases of Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc. on August 25, 2019.

           1.59 “Plan” means this Plan of Reorganization/Liquidation of Rooftop Group
   International Pte. Ltd., Rooftop Group USA, Inc. and Rooftop Group Services (US) Inc.
   Pursuant to Chapter 11 of the Bankruptcy Code Proposed by the Committee and the Trustee, all
   exhibits hereto, and any amendments or modifications hereof.

           1.60 “Plan Administrator” means KRyS Global USA, Inc. The Plan Administrator
   shall be the representative of the Estates for the purposes of administering a Liquidation under the



                                                      6
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 13 of 39




   Plan. The term Plan Administrator shall also include any successor plan administrator duly
   appointed.

           1.61 “Plan Expenses” means all actual, reasonable, and necessary costs and expenses
   to be incurred after the Effective Date in connection with the administration of the Plan at the
   direction of the Post-Confirmation Debtor, Litigation Trustee and/or Plan Administrator, as
   applicable.

           1.62 “Plan Expense Reserve Fund” means the segregated interest bearing account(s)
   into which all reserved cash for Plan Expenses provided for in the Plan shall be deposited on the
   Effective Date or as soon thereafter as is practicable.

          1.63 “Plan Schedule” means a schedule annexed to this Plan or an appendix to the
   Disclosure Statement (as amended, supplemented or otherwise modified from time to time) and
   which shall be deemed to include any documents filed as part of the Plan Supplement.

           1.64 “Plan Supplement” means collectively, the compilation of documents, forms of
   documents and/or term sheets relevant to the implementation of the Plan, and all exhibits,
   attachments, schedules, agreements, documents and instruments referred to therein, ancillary or
   otherwise, including, without limitation, the Exhibits and Plan Schedules, to be filed with the
   Bankruptcy Court at least seven (7) days prior to the Voting Deadline, all of which are incorporated
   by reference into, and are an integral part of, this Plan.

           1.65 “Post-Confirmation Debtor” means the consolidated Debtors in their post-
   Effective Date status as provided for in this Plan.

          1.66 “Priority Claim” means any Claim against a Debtor other than an Administrative
   Claim or Priority Tax Claim entitled to priority in payment under Section 507(a) of the Bankruptcy
   Code.

           1.67 “Priority Tax Claim” means any Claim for taxes against a Debtor, including
   without limitation any interest and penalties due thereon, entitled to priority in payment pursuant
   to Section 507(a)(8) of the Bankruptcy Code.

          1.68 “Professionals” means those Persons (i) employed pursuant to an order of the
   Bankruptcy Court in accordance with Sections 327 and 1103 of the Bankruptcy Code and to be
   compensated for services rendered prior to the Effective Date, pursuant to Sections 327, 328, 329,
   330 and 331 of the Bankruptcy Code, or (ii) for which compensation and reimbursement has been
   allowed by the Bankruptcy Court pursuant to Sections 503(b)(4) and (5) of the Bankruptcy Code.

           1.69 “Property” means all property of the Debtors’ Estates of any nature whatsoever,
   real or personal, tangible or intangible, previously or now owned by a Debtor, or acquired by a
   Debtor’s Estate, as defined in Section 541 of the Bankruptcy Code.

          1.70 “Pro Rata” means, as of any certain date, with respect to any Allowed Claim in
   any Class, the proportion that such Allowed Claim bears to the aggregate amount of all Claims,
   including Disputed Claims, in such Class.



                                                    7
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 14 of 39




           1.71    “Released Parties” means the Exculpated Parties and each of their respective
   agents, representatives, successors and assigns.

           1.72 “Releasing Parties” means collectively, and in each case in their capacity as such:
   (a) the Released Parties; (b) each Holder of a Claim who checked the box on the applicable Ballot
   indicating that they opt to grant the releases provided in the Plan; and (c) with respect to each of
   the foregoing Entities in clauses (a) and (b), each of such Entities’ current and former officers,
   managers, directors, equity holders (regardless of whether such interests are held directly or
   indirectly), principals, members, employees, agents, independent contractors, management
   companies, investment advisors, fund advisors, advisory board members, financial advisors,
   partners, attorneys, accountants, investment bankers, consultants, representatives, and other
   professionals, each in their capacity as such.

           1.73   “Restructuring” means the restructuring and reorganization to be effectuated by
   the Plan.

          1.74 “Restructuring Transactions” means the transactions necessary to effectuate the
   Restructuring.

          1.75    “Rooftop Holding Company” has the meaning set forth in Section 6.8 of the Plan.

          1.76 “Schedules” means each Debtor’s Schedules of Assets and Liabilities filed with
   the Bankruptcy Court pursuant to Bankruptcy Rule 1007 as they may be amended or supplemented
   from time to time pursuant to Bankruptcy Rules 1007 and 1009.

           1.77 “Secured Claim” means all or that portion of a debt existing on the Petition Date,
   as finally allowed and approved by the Bankruptcy Court, to the extent that such debt is not greater
   than the value of the assets of a Debtor that the Bankruptcy Court finds are valid security for such
   debt.

         1.78 “Securities Act” means the Securities Act of 1933, as now in effect or hereafter
   amended, and any similar federal, state or local law.

           1.79    “Stockholders Agreement” means the stockholders agreement, if any, with
   respect to the New Common Stock to be entered into on the Effective Date, which shall be included
   in the Plan Supplement.

         1.80 “Trustee” means Daniel J. Sherman, the Chapter 11 Trustee for Rooftop Group
   USA, Inc. and Rooftop Group Services (US) Inc.

          1.81 “Unexpired Lease” means a lease of nonresidential real property to which a
   Debtor is a party that is subject to assumption or rejection under Section 365 of the Bankruptcy
   Code.

          1.82 “Unimpaired” means any Claim that is not impaired within the meaning of Section
   1124 of the Bankruptcy Code.




                                                    8
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 15 of 39




          1.83    “United States Trustee” means the office of the United States Trustee for Region
   6.

         1.84   “Voting Deadline” means the deadline established by Final Order of the
   Bankruptcy Court for receipt of Ballots voting to accept or reject the Plan.

            All terms not expressly defined herein have the respective meanings given such terms in
   Section 101 of the Bankruptcy Code or as otherwise defined in applicable provisions of the
   Bankruptcy Code, the Plan, or the Disclosure Statement. Defined terms importing the plural only
   shall also include the singular where the context requires. Unless otherwise specified herein, any
   reference to an Entity as a Holder of a Claim includes that Entity’s successors, assigns, and
   affiliates. The rules of construction set forth in Section 102 of the Bankruptcy Code will apply. In
   computing any period of time prescribed or allowed by the Plan, the provisions of Bankruptcy
   Rule 9006(a) shall apply.

                                      ARTICLE II
                         PROVISIONS FOR PAYMENT OF ALLOWED
                       ADMINISTRATIVE AND PRIORITY TAX CLAIMS

           2.1     Administrative Claims and Priority Tax Claims. Administrative Claims and
   Priority Tax Claims are not classified in this Plan. The treatment of and consideration to be
   received by Holders of Allowed Administrative Claims and Allowed Priority Tax Claims pursuant
   to this Article II of the Plan shall be in full and complete satisfaction, settlement, release, and
   discharge of such Claims. The Debtors’ obligations in respect of such Allowed Administrative and
   Priority Tax Claims shall be satisfied in accordance with the terms of this Plan.

          2.2     Treatment of Administrative Claims Other Than Fee Claims. Except to the extent
   the Holder of an Allowed Administrative Claim agrees otherwise, each Holder of an Allowed
   Administrative Claim shall be paid in respect of such Allowed Claim the full amount thereof,
   without interest, in Cash, as soon as practicable after the later of (i) the Effective Date or (ii) the
   date on which such Claim becomes an Allowed Claim.

            2.3     Treatment of Fee Claims. All Professionals seeking allowance by the Bankruptcy
   Court of a Fee Claim (a) shall file their respective final applications for allowance of compensation
   for services rendered and reimbursement of expenses incurred by a date that is not later than the
   date that is forty-five (45) calendar days after the Effective Date; and (b) shall be paid by the Post-
   Confirmation Debtor, in such amounts as are approved by the Bankruptcy Court (i) upon the later
   of (x) the Effective Date and (y) ten (10) calendar days after the date upon which the order relating
   to the allowance of any such Fee Claim is entered, or (ii) upon such other terms as may be mutually
   agreed upon between the holder of such Fee Claim and the Post-Confirmation Debtor.

           2.4    Treatment of Priority Tax Claims. Each Holder of an Allowed Priority Tax Claim
   shall be paid in respect of such Allowed Priority Tax Claim either (a) the full amount thereof,
   without post-petition interest or penalty, in Cash, as soon as practicable after the later of (i) the
   Effective Date or (ii) the date on which such Priority Tax Claim becomes an Allowed Claim or (b)
   such lesser amount as the Holder of an Allowed Priority Tax Claim and the Committee might
   otherwise agree or (c) at the election of the Post-Confirmation Debtor, in accordance with Section



                                                     9
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 16 of 39




   1129(a)(9)(C) of the Bankruptcy Code, in Cash, in up to twenty equal quarterly installments (and
   in such event, interest shall be paid on the unpaid portion of such Allowed Priority Tax Claims at
   a rate to be agreed to by the Post-Confirmation Debtor and the appropriate governmental unit, or,
   if they are unable to agree, as determined by the Bankruptcy Court), commencing as soon as
   practicable after the later of (i) the Effective Date or (ii) the date on which such Priority Tax Claim
   becomes an Allowed Claim.

                                      ARTICLE III
                        CLASSIFICATION OF CLAIMS AND INTERESTS

           3.1      Administrative Claims and Priority Tax Claims are unclassified. For purposes of
   this Plan, all other Claims and Interests are classified as follows:

    Class                                            Status             Voting Rights
    Class 1 – Priority Claims                        Unimpaired         Not Entitled to Vote
    Class 2 – Secured Claims                         Impaired           Entitled to Vote
    Class 3 – General Unsecured Claims               Impaired           Entitled to Vote
    Class 4 – Interests                              Impaired           Not Entitled to Vote

                                      ARTICLE IV
                           TREATMENT OF CLAIMS AND INTERESTS

           4.1      Claims and Interests. The Debtors’ obligations in respect of such Claims and
   Interests shall be satisfied in accordance with the terms of this Plan. This Plan constitutes one Plan
   proposed by consolidated Rooftop Group Services (US) Inc. and each Claim filed or to be filed against
   any Debtor shall be deemed a single claim filed only against the consolidated Rooftop Group Services
   (US) Inc.

           4.2     Treatment of Class 1 Claims - Priority Claims. Class 1 Claims are Unimpaired.
   Each Holder of an Allowed Class 1 Claim shall receive either (a) payment in full in Cash as soon
   as practicable after the later of (i) the Effective Date, and (ii) the date on which such Claim becomes
   an Allowed Claim or (b) as otherwise agreed by the Holder of such Allowed Class 1 Claim. The
   Holders of Claims in this Class are not entitled to vote.

           4.3     Treatment of Class 2 Claims - Secured Claims. Class 2 Claims are Impaired. Each
   Holder of an Allowed Class 2 Claims shall receive, at the election of the Committee, (i) deferred
   cash payments having a present value equal to the amount of its Allowed Class 2 Claim and
   retention of the liens securing such Claim to the extent of the allowed amount of such Claim; (ii)
   the “indubitable equivalent” of such Allowed Class 2 Claim; (iii) the distribution of the collateral
   securing such Allowed Class 2 Claim; or (iv) other mutually agreeable treatment on account of
   such Claim. The Holders of Claims in this Class are entitled to vote.

           4.4     Treatment of Class 3 Claims – General Unsecured Claims. Class 3 Claims are
   Impaired. After the payment or reserve for Administrative Claims, Priority Tax Claims, Priority
   Claims, Secured Claims, and Plan Expenses, each Holder of an Allowed Class 3 Claim shall
   receive in respect of such Claim its Pro Rata distribution of (a) Net Proceeds from Causes of Action
   and (b) either (i) upon a Restructuring, the New Common Stock Distribution; or (ii) upon a


                                                     10
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 17 of 39




   Liquidation, Net Proceeds from such Liquidation. The Holders of Claims in this Class are entitled
   to vote.

          4.5     Treatment of Class 4 – Interests. Class 4 Interests are Impaired. The Holders of
   Class 4 Interests shall receive no distribution. On the Effective Date, all Class 4 Interests shall be
   deemed canceled, null and void, and of no force and effect. The Holders of Class 4 Interests are
   deemed to reject the Plan and are not entitled to vote.

          4.6    Disallowance of Certain Charges. All penalties, default interest, loan fees, or late
   charges that may have accrued or will become due prior or subsequent to the Effective Date are
   disallowed.

           4.7     Voting Classes. Each Holder of an Allowed Claim in Class 2 and Class 3 is entitled
   to vote either to accept or to reject the Plan. Only those votes cast by Holders of Allowed Claims
   shall be counted in determining whether acceptances have been received sufficient in number and
   amount to obtain Confirmation.

           4.8     Acceptance by Impaired Classes. An Impaired Class of Claims shall have accepted
   the Plan if: (a) the Holders (other than any Holder designated under Section 1126(e) of the
   Bankruptcy Code) of at least two-thirds in amount of the Allowed Claims actually voting in such
   Class have voted to accept the Plan, and (b) the Holders (other than any Holder designated under
   Section 1126(e) of the Bankruptcy Code) of more than one-half in number of the Allowed Claims
   actually voting in such Class have voted to accept the Plan. Class 1 is deemed to have accepted
   the Plan and is not entitled to vote thereon.

           4.9     Presumed Rejection of Plan. The Holders of Class 4 Interests shall not receive any
   distributions under the Plan and are therefore deemed to reject the Plan and are not entitled to vote.

           4.10 How to Vote. A form of Ballot is being provided to creditors in Class 2 and Class
   3 that hold Allowed Claims by which Creditors in such Class may vote their acceptance or rejection
   of the Plan. The Ballot for voting on the Plan gives you one important choice to make with respect
   to the Plan—you can vote for or against the Plan. To vote on the Plan, please complete the Ballot,
   and return it in accordance with the instructions. The Committee, through its counsel, will count
   the Ballots.

                                     ARTICLE V
                      MEANS FOR PLAN IMPLEMENTATION; GENERAL

            The following Sections 5.1-5.8 of the Plan shall be applicable to either a
            Restructuring or a Liquidation.

           5.1    Restructuring or Liquidation. On the Effective Date, the Debtors will consummate
   either a Restructuring or a Liquidation in accordance with the terms of the Plan.

                 (a)      Restructuring. If all of the conditions enumerated in Sections 10.2 and 10.3
          are timely satisfied or waived, then on the Effective Date the Debtors shall consummate
          the Restructuring, including all the terms of Article VI of the Plan.


                                                    11
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 18 of 39




                  (b)    Liquidation. If only the conditions enumerated in Section 10.2 are timely
          satisfied or duly waived, then on the Effective Date the Debtors shall consummate the
          Liquidation, including all the terms of Article VII of the Plan.

           5.2    Corporate Action. On the Effective Date and without further action by the
   Bankruptcy Court or any officer, director, or shareholder of a Debtor, each existing officer and
   director of each Debtor shall be deemed to have resigned their position.

           5.3     Substantive Consolidation. This Plan contemplates, and is predicated upon, the
   entry of an order, which may be the Confirmation Order, substantively consolidating the Estates
   and the Chapter 11 Cases for administrative convenience and for purposes of implementing this
   Plan, voting, assessing whether the standards for Confirmation have been met, calculating and
   making Distributions under the Plan and filing post-Confirmation reports and paying quarterly
   fees to the Office of the United States Trustee. Accordingly, on the Effective Date: (i) all
   Intercompany Claims and Interests held by, between and among the Debtors shall be deemed
   eliminated, (ii) all assets and liabilities of the Debtors shall be merged or treated as if they were
   merged with the assets and liabilities of Rooftop Group Services (US) Inc., (iii) any obligation of
   a Debtor and all guarantees thereof by one or more of the other Debtors shall be deemed to be one
   obligation of Rooftop Group Services (US) Inc., and (iv) each Claim filed or to be filed against
   any Debtor shall be deemed filed only against the consolidated Rooftop Group Services (US) Inc.,
   and shall be deemed a single Claim against and a single obligation of the consolidated Rooftop
   Group Services (US) Inc. On the Effective Date, in accordance with the terms of the Plan, all
   Claims based upon co-obligations or guarantees of collection, payment, or performance made by
   the Debtors as to the obligations of another Debtor shall be merged into a single obligation of
   Rooftop Group Services (US) Inc., and otherwise shall be released and of no further force and
   effect.

           This substantive consolidation shall not otherwise affect (a) the vesting of assets in the
   Litigation Trust; (b) the right to Distributions from any insurance policies or proceeds of such
   policies; or (c) the rights of the Litigation Trustee to contest setoff or recoupment rights alleged by
   creditors on the grounds of lack of mutuality under Section 553 of the Bankruptcy Code and other
   applicable law. In addition, substantive consolidation shall not, and shall not be deemed to,
   prejudice any of (i) the Causes of Action, which shall survive for the benefit of the Debtors and
   their Estates and, upon the Effective Date, for the benefit of the Litigation Trust and its
   beneficiaries; or (ii) the available defenses to the Causes of Action.

          5.4      Causes of Actions. On the Effective Date, all Causes of Action shall be transferred
   to and vest in the Litigation Trust and administered by the Litigation Trustee. The Litigation
   Trustee shall pursue, settle, or release all reserved Causes of Action for and on behalf of the
   Debtors’ Estates and for the benefit of the Creditors entitled to receive distributions under the Plan.
   Any Net Proceeds of the Causes of Action received subsequent to the Effective Date shall be
   deposited into the Litigation Trust for distribution in accordance with the Plan and Litigation Trust
   Agreement. The Causes of Action and proceeds therefrom shall be transferred and assigned by
   the Debtors and their Estates (and deemed transferred) to the Litigation Trust free and clear of all
   Claims, Liens, charges, encumbrances, and rights and interests, without the need for any Entity to
   take any further action or obtain any approval and the Litigation Trust shall be authorized as the
   representative of the Estates to pursue the Causes of Action. In accordance with Section 1123(b)


                                                     12
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 19 of 39




   of the Bankruptcy Code, the Litigation Trustee shall have the exclusive right to commence and
   pursue, as appropriate, in his/her sole discretion and without further order of the Bankruptcy Court,
   in any court or other tribunal, including, without limitation, in an adversary proceeding filed in the
   Chapter 11 Cases, any and all Causes of Action, and the Litigation Trustee’s right to commence,
   prosecute, or settle any such Causes of Action shall be preserved notwithstanding entry of the
   Confirmation Order or the occurrence of the Effective Date.

           Unless a Cause of Action against any Entity is expressly waived, relinquished, released,
   discharged, compromised or settled in the Plan or any Final Order (including the Confirmation
   Order), all Cause of Actions are expressly reserved and shall be vested in the Litigation Trust
   pursuant to the Plan, and, therefore, no preclusion doctrine, including, without limitation, the
   doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel
   (judicial, equitable or otherwise) or laches shall apply to any Causes of Action upon or after the
   entry of the Confirmation Order or Effective Date based on the Disclosure Statement, the Plan or
   the Confirmation Order or any other Final Order (including the Confirmation Order). In addition,
   the Litigation Trustee reserves the right to pursue or adopt any claims alleged in any lawsuit in
   which a Debtor is a defendant or an interested party, against any Entity, including, without
   limitation, the plaintiffs or co-defendants in such lawsuits.

            An initial list of the Causes of Action shall be included in the Plan Supplement. The failure
   to list a claim, right, cause of action, suit or proceeding shall not constitute a waiver or release by
   a Debtor or its Estate of such claim, right of action, suit or proceeding. No Entity may rely on the
   absence of a specific reference in the Plan or the Disclosure Statement to any Causes of Action
   against them as any indication that the Litigation Trustee will not pursue any and all available
   Causes of Action against them. While the initial list included in the Plan Supplement provides
   notice to certain Persons and Entities of the existence of Causes of Action against them, it is not
   intended to limit the Causes of Action the Litigation Trustee may prosecute as others may be
   discovered after the Plan Supplement is filed.

           5.5     Litigation Trust. The Litigation Trust shall be established and shall become
   effective on the Effective Date. The Litigation Trust shall be governed and administered in
   accordance with this Plan and the Litigation Trust Agreement. The Litigation Trust Oversight
   Board shall (i) be selected by the Committee; (ii) consist of three (3) members; (iii) be governed
   in accordance with the Litigation Trust Agreement; and (iv) be included in the Plan Supplement.
   The Litigation Trustee shall have the exclusive right to (a) prosecute objections to Claims on behalf
   of the Post-Confirmation Debtor and compromise or settle any Claims (disputed or otherwise);
   and (b) commence and pursue Causes of Action as described in Section 5.4 herein. The Litigation
   Trustee shall have the authority to employ and compensate any and all such professionals as the
   Litigation Trustee, in his or her sole discretion, deems reasonably necessary to perform his or her
   duties under the Plan, including any professional that represented a party in the Chapter 11 Cases,
   without further order of the Bankruptcy Court. The Litigation Trustee may, without application
   to or approval of the Bankruptcy Court, pay the charges that he or she incurs after the Effective
   Date for professional fees and expenses that, but for the occurrence of the Effective Date, would
   constitute Allowed Fee Claims or Allowed Administrative Claims. The Litigation Trustee shall
   have the authority to obtain financing, including contingent fee arrangements, sufficient to
   undertake the various actions contemplated by the Litigation Trustee and perform his or her duties



                                                     13
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 20 of 39




   in accordance with the Plan and the Litigation Trust Agreement, without application to or approval
   of the Bankruptcy Court.

           5.6     Post-Effective Date Professional Fees and Expenses. Professionals that perform
   post-Effective Date services for the Post- Confirmation Debtor, Litigation Trustee or the Plan
   Administrator shall provide monthly invoices to the Post-Confirmation Debtor, Litigation Trustee
   or Plan Administrator, as applicable, describing the services rendered and the fees and expenses
   incurred in connection therewith, on or before the 20th day following the end of the calendar month
   during which such services were performed. Professionals who tender such invoices shall be paid
   by the Post-Confirmation Debtor, Litigation Trustee or Plan Administrator, as applicable, for such
   services from the Plan Expense Reserve Fund on or after the date that is fifteen (15) days after the
   submission to the Post-Confirmation Debtor, Litigation Trustee or Plan Administrator, as
   applicable by such professionals of said monthly invoices, unless, within said fifteen (15) day
   period, a written objection to said payment is made, in which event such payment shall be made
   only upon either (a) agreement of the parties or (b) Order of the Bankruptcy Court.

          5.7     Dissolution of Committee. Upon the occurrence of the Effective Date, the
   Committee shall be dissolved, and each individual member and any retained Professional shall be
   discharged from any further activities in the Chapter 11 Cases. The Professionals retained by the
   Committee and the members thereof will not be entitled to assert any Fee Claims for services
   rendered or expenses incurred after the Effective Date, except for reasonable fees for services
   rendered, and actual and necessary expenses incurred, in connection with any applications for
   allowance of compensation and reimbursement of expenses pending on the Effective Date or filed
   and served after the Effective Date for services provided prior to the Effective Date.

           5.8    Discharge of Trustee. Upon the occurrence of the Effective Date, the Trustee’s
   appointment as Chapter 11 Trustee for Rooftop Group USA, Inc. and Rooftop Group Services
   (US) Inc. shall terminate, and any Professional retained by the Trustee shall be discharged from
   any further activities in the Chapter 11 Cases. The Professionals retained by the Trustee thereof
   will not be entitled to assert any Fee Claims for services rendered or expenses incurred after the
   Effective Date, except for reasonable fees for services rendered, and actual and necessary expenses
   incurred, in connection with any applications for allowance of compensation and reimbursement
   of expenses pending on the Effective Date or filed and served after the Effective Date for services
   provided prior to the Effective Date.


                                  ARTICLE VI
                MEANS FOR PLAN IMPLEMENTATION; RESTRUCTURING

           If the Financing Condition IS timely satisfied or waived, the Debtors shall
           consummate the Restructuring transactions and the following Sections 6.1-6.14
           of the Plan shall apply. In that event, Sections 7.1-7.8 of the Plan shall not apply
           and shall be of no further force or effect.




                                                   14
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 21 of 39




          6.1   The New Board. On the Effective Date, and without any further action by the
   Bankruptcy Court or any officer, director, or shareholder of a Debtor, the New Board shall be
   appointed.

           6.2    Restructuring Transactions. On the Effective Date, the Post-Confirmation Debtor
   shall be authorized to implement, and shall implement, the Restructuring Transactions. The
   actions to implement the Restructuring Transactions may include: (a) the execution and delivery
   of appropriate instruments of transfer, assignment, assumption, or delegation of any asset,
   property, interest, or right consistent with the terms of the Plan; (b) the filing of appropriate
   certificates or articles of incorporation, reincorporation, merger, consolidation, conversion,
   amalgamation, arrangement, continuance, or dissolution pursuant to applicable state law; (c)
   obtaining New Secured Financing; (d) issuing or reserving for issuance New Common Stock; (e)
   entering into employment agreements with members of management; (f) creation of the Litigation
   Trust and (g) all other actions that the Post-Confirmation Debtor determines to be necessary or
   appropriate and consistent with the Plan and Confirmation Order.

           6.3     New Secured Financing. The Post-Confirmation Debtor, a Debtor, or Debtors at
   the direction of the Committee, as applicable, shall be authorized to enter into New Secured
   Financing Documents on or before the Effective Date in an amount sufficient to consummate the
   Restructuring. On the Effective Date, the New Secured Financing Documents shall constitute
   legal, valid, binding, and authorized obligations of either the Post-Confirmation Debtor or the
   Debtors as applicable, and following the consummation of the Restructuring Transactions, the
   New Secured Financing Documents shall constitute legal, valid, binding, and authorized
   obligations of the Post-Confirmation Debtor, enforceable in accordance with their terms. The
   financial accommodations to be extended under the New Secured Financing Documents are being
   extended and shall be deemed to have been extended in good faith and for legitimate business
   purposes and are reasonable and shall not be subject to avoidance, recharacterization, or
   subordination (including equitable subordination) for any purposes whatsoever and shall not
   constitute preferential transfers, fraudulent conveyances, or other voidable transfers under the
   Bankruptcy Code or any other applicable nonbankruptcy law. On the Effective Date, all of the
   Liens and security interests to be granted in accordance with the New Secured Financing
   Documents (a) shall be deemed to be granted, (b) shall be legal, binding, and enforceable Liens on
   and security interests in the collateral granted thereunder in accordance with the terms of the New
   Secured Financing Documents, (c) shall be deemed automatically perfected on the Effective Date
   (without any further action being required by a Debtor, the Post-Confirmation Debtor, as
   applicable, the applicable agent, or any of the applicable lenders), having the priority set forth in
   the New Secured Financing Documents and subject only to such Liens and security interests as
   may be permitted under the New Secured Financing Documents, and (d) shall not be subject to
   avoidance, recharacterization, or subordination (including equitable subordination) for any
   purposes whatsoever and shall not constitute preferential transfers, fraudulent conveyances, or
   other voidable transfers under the Bankruptcy Code or any applicable non-bankruptcy law. The
   Debtors, the Post-Confirmation Debtor, as applicable, and the Entities granted such Liens and
   security interests are authorized to make all filings and recordings and to obtain all governmental
   approvals and consents necessary to establish and perfect such Liens and security interests under
   the provisions of the applicable state, provincial, federal, or other law (whether domestic or
   foreign) that would be applicable in the absence of the Plan and the Confirmation Order (it being
   understood that perfection shall occur automatically by virtue of the entry of the Confirmation


                                                    15
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 22 of 39




   Order, and any such filings, recordings, approvals, and consents shall not be required) and will
   thereafter cooperate to make all other filings and recordings that otherwise would be necessary
   under applicable law to give notice of such Liens and security interests to third parties.

           6.4     New Common Stock. On the Effective Date, Rooftop Holding Company shall
   issue or reserve for issuance all of the New Common Stock issued or issuable in accordance with
   the terms of the Plan, subject to dilution on the terms described herein. The issuance of the New
   Common Stock for distribution under the Plan is authorized without the need for further corporate
   action, and all of the shares of New Common Stock issued or issuable under the Plan shall be duly
   authorized and validly issued, fully paid, and non-assessable.

          6.5      Stockholders Agreement. On the Effective Date, the Post-Confirmation Debtor and
   the Holders of the New Common Stock shall enter into the Stockholders Agreement in
   substantially the form included in the Plan Supplement if one is included therein. The Stockholders
   Agreement shall be deemed to be valid, binding, and enforceable in accordance with its terms, and
   each holder of the New Common Stock shall be bound thereby, in each case without the need for
   execution by any party thereto other than the Post-Confirmation Debtor.

           6.6    Management Incentive Plan. On the Effective Date, up to 10% of the New
   Common Stock will be reserved for issuance under the Management Incentive Plan to directors,
   officers, and key employees of the Post-Confirmation Debtor (each, a “MIP Participant”). The
   form, terms, allocation, and vesting applicable to the Management Incentive Plan shall be
   determined by the New Board.

         6.7   Senior Management. The initial members of the Post-Confirmation Debtor’s senior
   management and initial officers shall be selected by the Committee and included in the Plan
   Supplement.

           6.8    Continued Corporate Existence. Except as expressly provided in this Plan, each
   Debtor shall continue to exist as of the Effective Date as a separate corporate entity, with all the
   powers of such corporate entity, under the applicable law in the jurisdiction in which the Debtor
   is incorporated. The Post-Confirmation Debtor shall create a holding company as its immediate
   parent (“Rooftop Holding Company”) to act as the issuer of equity securities to the public,
   including to Holders entitled to receive New Common Stock under the Plan. Therefore, in lieu of
   shares of the Post-Confirmation Debtor, Holders should expect to receive Rooftop Holding
   Company stock. It is currently anticipated that Rooftop Holding Company will conduct no
   operations and hold no assets other than 100% of the shares of the Post-Confirmation Debtor.

           6.9     Vesting of Assets in the Post-Confirmation Debtor. Except as otherwise provided
   in the Plan or any agreement, instrument, or other document incorporated herein, on the Effective
   Date, all property in each Estate, all Causes of Action, and any property acquired by the Debtors
   under the Plan shall vest in the Post-Confirmation Debtor free and clear of all Liens, Claims,
   charges, or other encumbrances. On and after the Effective Date, except as otherwise provided in
   the Plan, the Post-Confirmation Debtor may operate its business and may use, acquire, or dispose
   of property and compromise or settle any Claims, Equity Interests, or Causes of Action without
   supervision or approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy
   Code or Bankruptcy Rules. For avoidance of doubt, the Causes of Action shall vest and be


                                                   16
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 23 of 39




   transferred to the Litigation Trust and administered by the Litigation Trustee pursuant to Section
   5.4 of the Plan.

           6.10 Cancellation of Security Interests and Other Interests. On the Effective Date, (i) all
   security interests and/or Liens granted by a Debtor to any Entity shall be automatically released,
   discharged, terminated, and of no further force and effect; and (ii) all Interests, shall be deemed
   canceled, null and void, and of no further force and effect.

           6.11 Exemption from Registration Requirements; Trading of Securities. The offering,
   issuance, and distribution of New Common Stock issued under the Plan shall be exempt from,
   among other things, the registration requirements of Section 5 of the Securities Act under Section
   1145(a)(1) of the Bankruptcy Code. Except as otherwise provided in the Plan or the governing
   certificates or instruments, any and all New Common Stock issued under the Plan will be freely
   tradable under the Securities Act by the recipients thereof, subject to: (1) the provisions of Section
   1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in Section 2(a)(11)
   of the Securities Act, and compliance with any applicable individual state securities laws (“Blue
   Sky Laws”) or foreign securities laws, if any, and any rules and regulations of the Securities
   Exchange Commission, if any, applicable at the time of any future transfer of such New Common
   Stock or instruments; (2) the restrictions, if any, on the transferability of such New Common Stock
   and instruments provided by law; and (3) any other applicable regulatory approvals and
   requirements.

           The Committee, the Trustee, the Debtors and the Post-Confirmation Debtor are not able to
   determine the availability of state securities laws exemptions for an issuance to a particular Holder.
   Certain states do not provide exemptions for offerings relying on a federal private placement
   exemption and, in such states, state securities laws requirements must be met. Accordingly, there
   can be no assurance that a state securities law exemption will be available in a particular state for
   a Holder receiving New Common Stock under the Plan, which may necessitate one or more state
   securities filings on behalf of such Holder to comply with state securities laws.

           6.12 Organizational Documents. Subject to this Article VI, the Post-Confirmation
   Debtor and Rooftop Holding Company shall enter into such agreements and amend their corporate
   governance documents to the extent necessary to implement the terms and provisions of the Plan.
   Under Section 1123(a)(6) of the Bankruptcy Code, the organizational documents of the Post-
   Confirmation Debtor will prohibit the issuance of non-voting Equity Securities. After the Effective
   Date, the Post-Confirmation Debtor and Rooftop Holding Company, as applicable, (i) will amend
   and restate their organizational documents; and (ii) will file their certificates or articles of
   incorporation, bylaws, or such other applicable formation documents, and other constituent
   documents as permitted by the laws of the respective states, provinces, or countries of
   incorporation and the organization documents.

           6.13 Exemption from Certain Transfer Taxes and Recording Fees. To the fullest extent
   permitted by Section 1146(a) of the Bankruptcy Code, any transfer from a Debtor to the Post-
   Confirmation Debtor or to any Entity under, in contemplation of, or in connection with the Plan
   or under: (1) the issuance, distribution, transfer, or exchange of any debt, securities, or other
   interest in a Debtor or the Post-Confirmation Debtor; (2) the creation, modification, consolidation,
   or recording of any mortgage, deed of trust or other security interest, or the securing of additional


                                                    17
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 24 of 39




   indebtedness by such or other means; (3) the making, assignment, or recording of any lease or
   sublease; or (4) the making, delivery, or recording of any deed or other instrument of transfer
   under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale,
   assignments, or other instrument of transfer executed in connection with any transaction arising
   out of, contemplated by, or in any way related to the Plan, shall not be subject to any document
   recording tax, stamp tax, conveyance fee, intangibles, or similar tax, mortgage tax, real estate
   transfer tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory
   filing or recording fee, or other similar tax or governmental assessment, and the appropriate state
   or local governmental officials or agents shall forego the collection of any such tax or
   governmental assessment and to accept for filing and recordation any of the foregoing instruments
   or other documents without the payment of any such tax or governmental assessment.

           6.14 Discharge of Claims. Except as otherwise provided herein or in the Confirmation
   Order, the rights afforded in the Plan and the payments and distributions to be made hereunder
   shall discharge all existing debts and Claims and terminate all Interests of any kind, nature, or
   description whatsoever against or in a Debtor or any of a Debtor’s assets or properties to the fullest
   extent permitted by Section 1141 of the Bankruptcy Code. Except as provided in the Plan, upon
   the occurrence of the Effective Date, all existing Claims against and Interests in a Debtor, shall be,
   and shall be deemed to be, discharged and terminated, and all holders of Claims and Interests shall
   be precluded and enjoined from asserting against the Debtors, the Post-Confirmation Debtor, or
   its successors or assigns, or any of its assets or properties, any other or further Claim or Interest
   based upon any act or omission, transaction, or other activity of any kind or nature that occurred
   prior to the Effective Date, whether or not such holder has filed a Proof of Claim or proof of
   Interest and whether or not the respective facts or legal bases were known or existed prior to the
   Effective Date.

                                   ARTICLE VII
                   MEANS FOR PLAN IMPLEMENTATION; LIQUIDATION

            If the Financing Condition IS NOT timely satisfied or waived, the Debtors shall
            consummate the Liquidation transactions and the following Sections 7.1-7.8 of
            the Plan shall apply. In that event, Sections 6.1-6.14 of the Plan shall not apply
            and shall be of no further force or effect.

           7.1    Corporate Action. On the Effective Date and without further action by the
   Bankruptcy Court or any officer, director, or shareholder of the Debtors, the Plan Administrator
   shall be deemed the sole shareholder, officer, and director of the Post-Confirmation Debtor. The
   Plan will be administered by the Plan Administrator, and all actions taken thereunder in the name
   of the Post- Confirmation Debtor shall be taken through the Plan Administrator.

           7.2      Plan Administrator. On the Effective Date, the Plan Administrator shall begin
   acting for the Post-Confirmation Debtor in the same fiduciary capacity as applicable to a board of
   directors, subject to the provisions hereof. The Plan Administrator shall be compensated at his,
   her, or its normal and customary rates and may be paid without further order of the Bankruptcy
   Court in accordance with Section 7.6(c). The Plan Administrator shall be entitled to reimbursement
   for his actual, reasonable, and necessary expenses incurred in connection with the performance of


                                                    18
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 25 of 39




   his duties, including, but not limited to, attorneys’ fees and expenses, accounting fees and expenses
   and other professional fees and expenses, without the need for further Bankruptcy Court approval.
   The Plan Administrator shall not be liable for any action he or she takes or omits to take that he or
   she believes in good faith to be authorized or within his or her rights or powers, absent gross
   negligence or willful misconduct on his or her part. All distributions to be made to Creditors under
   the Plan shall be made by the Plan Administrator, who shall deposit and hold all Cash in trust for
   the benefit of Creditors (including Professionals) receiving distributions under the Plan. Subject to
   the review of the Oversight Committee as described in Section 7.6 of this Plan, the duties and
   powers of the Plan Administrator shall include the following:

                  (a)    To continue operating the Debtors’ businesses to the extent necessary to
          conduct an orderly liquidation of the Assets including, but not limited to, the collection and
          receipt of revenues from contracts and agreements, including, but not limited to, royalty
          revenue from licensing agreements, or sale of Property, and any other action that the Plan
          Administrator may deem necessary and appropriate to maximize the value of and return on
          the Debtors’ Assets;

                  (b)    To exercise all power and authority that may be exercised, to commence all
          proceedings (including the power to continue any actions and proceedings that may have
          been commenced by a Debtor or the Committee or the Trustee prior to the Effective Date)
          that may be commenced, and to take all actions that may be taken by any officer, director,
          or shareholder of the Post-Confirmation Debtor with like effect as if authorized, exercised,
          and taken by unanimous action of such officers, directors, and shareholders, including
          consummating the Plan and all transfers thereunder on behalf of the Post-Confirmation
          Debtor;

                  (c)    To maintain all accounts, make distributions, and take other actions
          consistent with the Plan, including the maintenance of appropriate reserves, in the name of
          the Post- Confirmation Debtor;

                 (d)      To take all steps necessary to terminate the corporate existence of the
          Debtors;

                  (e)     To collect the accounts receivable, if any, of the Debtors;

                  (f)    To employ and compensate any and all such professionals as the Plan
          Administrator, in his or her sole discretion, deems reasonably necessary to perform his or
          her duties under the Plan, including any professional that represented a party in the Chapter
          11 Cases, without further order of the Bankruptcy Court; and

                  (g)    To take all other actions not inconsistent with the provisions of the Plan that
          the Plan Administrator deems reasonably necessary or desirable in connection with the
          administration of the Plan, including, without limitation, filing all motions, pleadings,
          reports, and other documents in connection with the administration and closing of the
          Chapter 11 Cases.

          7.3    Resignation, Death, or Removal. The Plan Administrator may be removed by order
   of the Bankruptcy Court upon notice and motion by an Oversight Committee member for good


                                                    19
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 26 of 39




   cause shown. In the event of removal for good cause shown of the Plan Administrator, or in the
   event of the death or incapacity of the Plan Administrator, the Oversight Committee shall appoint
   a successor upon notice, motion, and approval of the Bankruptcy Court. In the event of the
   resignation of the Plan Administrator, the Plan Administrator shall nominate a successor, which
   nomination shall be deemed accepted by the Oversight Committee and shall be deemed effective
   upon the filing with the Bankruptcy Court of a Notice of Appointment of Successor Plan
   Administrator. The successor Plan Administrator without any further act shall become fully vested
   with all of the rights, powers, duties, and obligations of his or her predecessor. In the absence of
   any pending action to remove a Plan Administrator for good cause, any resigning Plan
   Administrator, without further action, order, or decree, shall be deemed released by the Post-
   Confirmation Debtor from any and all Claims, obligations, suits, judgments, damages, rights,
   causes of action and liabilities whatsoever (including those arising under the Bankruptcy Code),
   whether known or unknown, foreseen or unforeseen, existing or hereinafter arising in law, equity,
   or otherwise, based in whole or in part on any act, omission, transaction, event or other occurrence
   in connection with the Chapter 11 Cases; provided, however, that the foregoing shall not operate
   as a waiver of or release from any causes of action arising out of the willful misconduct or the
   gross negligence of the Plan Administrator unless the Plan Administrator acted in good faith and
   in a manner that the Plan Administrator reasonably believed to be in or not opposed to the best
   interests of the Debtors, and with respect to any criminal action or proceeding, had no reasonable
   cause to believe the Plan Administrator’s conduct was unlawful.

           7.4    Winding Up Affairs. On and after the Effective Date, the Plan Administrator may,
   in the name of the Post-Confirmation Debtor, take such actions without supervision or approval
   by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or the Bankruptcy
   Rules, other than any restrictions expressly imposed by the Plan or the Confirmation Order.
   Without limiting the foregoing, the Plan Administrator may, without application to or approval of
   the Bankruptcy Court, pay the charges that he or she incurs after the Effective Date for professional
   fees and expenses that, but for the occurrence of the Effective Date, would constitute Allowed Fee
   Claims or Allowed Administrative Claims.

           7.5     Release of Liens. Except as otherwise expressly provided in the Plan or in any
   contract, instrument, or other agreement or document created in connection with the Plan, on the
   Effective Date, all mortgages, deeds of trust, liens, or other security interests against the Property
   of a Debtor’s Estate shall be released, and all the right, title, and interest of any Holder of such
   mortgages, deeds of trust, liens, or other security interests shall revert to the Post-Confirmation
   Debtor and its successors and assigns.

          7.6     Formation and Powers of the Oversight Committee.

                  (a)      The Committee shall select three (3) members of the Oversight Committee
          and file a notice of such selection with the Bankruptcy Court. As of the Effective Date,
          the Oversight Committee shall be have be deemed formed. In the event of the resignation
          or inability to perform for any reason of any member of the Oversight Committee after the
          Effective Date, the remaining members of the Oversight Committee shall have the right to
          designate a successor. If an Oversight Committee member assigns its Claim or releases the
          Debtors from payment of the balance of its Claim, such act shall constitute a resignation



                                                    20
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                Entered 06/22/20 15:29:24         Page 27 of 39




           from the Oversight Committee. Until a vacancy on the Oversight Committee is filled, the
           Oversight Committee shall function in its reduced number.

                  (b)     The individual members of the Oversight Committee shall serve without
           compensation, except that they shall be entitled to reimbursement of reasonable, actual and
           necessary out-of-pocket expenses (which shall not include any professional fees and
           expenses for attorneys or other professionals retained by an individual committee member)
           from the Plan Administrator.

                  (c)      Following the Effective Date, the powers and duties of the Oversight
           Committee shall include (i) approving any release or indemnity in favor of any third party
           granted or agreed to by the Plan Administrator; (ii) approving the allowance of any
           Disputed Claim in excess of $500,000; (iii) approving the sale of any assets by the Plan
           Administrator in excess of $250,000; (iv) reviewing financial information relating to the
           Post-Confirmation Debtor, which shall be promptly provided by the Plan Administrator
           upon request by the Oversight Committee; (v) monitoring distributions to Creditors; (vi)
           taking such other actions as it deems necessary and appropriate with respect to the
           implementation of the Plan; (vii) prior to the payment of each invoice for services rendered
           by the Plan Administrator in his, her, or its capacity as Plan Administrator, reviewing and
           approving each such invoice, which invoice shall be deemed approved if not objected to
           by the Oversight Committee within 10 days of receipt; (viii) removing and replacing the
           Plan Administrator in accordance with Section 7.3 of this Plan; and (ix) performing such
           additional functions as may be provided for by further order of the Bankruptcy Court
           entered after the Effective Date.

                   (d)    Following all payments being made to the holders of Allowed Claims under
           this Plan and the closing of the Chapter 11 Cases, the Oversight Committee shall be
           dissolved and the members thereof shall be released and discharged of and from all further
           authority, duties, responsibilities and obligations to and arising from their service as
           Oversight Committee members.

            7.7    Dissolution. As soon as practicable after the Effective Date and consistent with the
   orderly sale and liquidation of the Assets, the Debtors shall be dissolved for all purposes without
   the necessity for any other or further actions to be taken by or on behalf of a Debtor or payments
   to be made in connection therewith, provided, however, that the Plan Administrator shall be
   authorized (a) to continue such operations as may be necessary to effect the orderly sale and
   liquidation of the Assets, (b) to file a Debtor’s final tax returns, (c) to file and shall file with the
   official public office for keeping corporate records in the Debtor’s state of incorporation and/or
   country of incorporation, a certificate of dissolution or equivalent document, and (d) to perform
   such other and further activities consistent with the Plan. Except to the extent that operations
   continue consistent with this Section and the Plan, from and after the Effective Date, the Debtors
   (i) for all purposes shall be deemed to have withdrawn its business operations from any state or
   country in which it was previously conducting or is registered or licensed to conduct its business
   operations, and the Debtors shall not be required to file any document, pay any sum or take any
   other action, in order to effectuate such withdrawal, (ii) shall not be liable in any manner to any
   taxing authority for franchise, business, license or similar taxes accruing on or after the Effective
   Date.


                                                     21
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 28 of 39




           7.8    Insurance. On or as soon as practicable after the Effective Date, the Post-
   Confirmation Debtor and the Plan Administrator may obtain a fidelity bond or similar insurance
   in the estimated amount of the Assets on the Effective Date. In addition, the Plan Administrator
   may obtain (if available) directors’ and officers’ liability insurance or errors and omission
   insurance (or equivalent insurance).

                                            ARTICLE VIII
                                           DISTRIBUTIONS

           8.1    Disbursing Agent. All distributions under the Plan shall be made by either the
   Litigation Trustee or the Plan Administrator, as applicable, as Disbursing Agent, or such other
   entity designated by the Litigation Trustee or Plan Administrator as Disbursing Agent.

           8.2     Expenses of the Disbursing Agent. Except as otherwise ordered by the Bankruptcy
   Court, any reasonable fees and expenses incurred by the Disbursing Agent (including, without
   limitation, taxes and reasonable attorneys’ fees and expenses) on or after the Effective Date shall
   be paid in Cash by the Litigation Trustee or Plan Administrator, as applicable, in the ordinary
   course of business.

           8.3     Rights and Powers of Disbursing Agent. The Disbursing Agent shall be
   empowered to (a) effect all actions necessary to perform its duties under the Plan, (b) make all
   distributions contemplated hereby, (c) employ professionals to represent it with respect to its
   responsibilities and (d) exercise such other powers as may be vested in the Disbursing Agent by
   order of the Bankruptcy Court, pursuant to the Plan or as deemed by the Disbursing Agent to be
   necessary and proper to implement the provisions hereof. In furtherance of the rights and powers
   of the Disbursing Agent, the Disbursing Agent shall have no duty or obligation to make
   distributions to any Holder of an Allowed Claim unless and until such Holder executes and
   delivers, in a form acceptable to the Disbursing Agent, any documents applicable to such
   distributions.

           8.4    Delivery of Distributions. Subject to Bankruptcy Rule 9010, all distributions to
   any Holder of an Allowed Claim or Allowed Administrative Expense Claim shall be made at the
   address of such Holder as set forth on the Schedules filed with the Bankruptcy Court or on the
   books and records of a Debtor or its agent, as applicable, unless a Debtor or Post-Confirmation
   Debtor has been notified in writing of a change of address by the filing of a proof of Claim by such
   Holder that contains an address for such Holder different than the address of such Holder as set
   forth on the Schedules.

           8.5     Record Date for Distributions. As of the close of business on the Effective Date,
   the registers for Claims and Interests shall be closed, and there shall be no further changes in the
   Holder of record of any Claim. The Post-Confirmation Debtor, the Disbursing Agent, and the
   Litigation Trustee or Plan Administrator, as applicable, shall have no obligation to recognize any
   transfer of Claim or Interest occurring after the Effective Date, and shall instead be authorized and
   entitled to recognize and deal for all purposes under the Plan only those Holders of record on the
   registers of Claims and/or Interests, as of the close of business on the Effective Date for
   distributions under the Plan.




                                                    22
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 29 of 39




           8.6     Reserve for Plan Expenses. Prior to making any distributions, the Litigation
   Trustee or Plan Administrator, as applicable, shall set aside, deduct, and reserve an amount of Cash
   equal to the estimated amount of Plan Expenses in the Plan Expense Reserve Fund. Any Cash in
   such Plan Expense Reserve Fund that the Litigation Trustee or Plan Administrator, as applicable,
   deems to be excess prior to the closing of the Chapter 11 Cases shall be distributed to Holders of
   Allowed Claims and Interests pursuant to Article VIII of the Plan.

           8.7     Objections to Claims. Subject to the express provisions of this Plan, the Litigation
   Trustee shall have the exclusive authority to file, settle, compromise, withdraw or litigate any
   objections to Claims. Objections to Claims shall be filed with the Bankruptcy Court and served
   upon affected Creditors no later than one hundred eighty (180) days after the Effective Date,
   provided, however, that this deadline may be extended by the Bankruptcy Court upon motion of
   the Litigation Trustee. Notwithstanding the foregoing, in the event that a party filing any Claim
   after the applicable Bar Date shall obtain the written consent of the Litigation Trustee to file such
   Claim late or obtains an order of the Bankruptcy Court upon notice to the Litigation Trustee that
   permits the late filing of the Claim, then the Litigation Trustee shall have one hundred eighty (180)
   days from the date of such written consent or order to object to such Claim, which deadline may
   be extended by the Bankruptcy Court upon motion of the Litigation Trustee. Subject to
   Bankruptcy Court approval, objections to Claims may be litigated to judgment, settled, or
   withdrawn by the Litigation Trustee.

           8.8     Distributions on Disputed Claims. Distributions with respect to and on account of
   Disputed Claims will be made as soon as practicable after an order, judgment, decree or settlement
   agreement with respect to such Claim becomes a Final Order rendering such Claim an Allowed
   Claim, provided that (a) the applicable Creditor shall not receive interest on its Allowed Claim,
   despite anything contained herein to the contrary, from the date the objection is filed and served
   to the date of allowance of such Claim, and (b) nothing herein shall require the Disbursing Agent
   to make a distribution other than in accordance with Section 8.1 of this Plan.

           8.9    Disputed Claim Reserves. On and after the Effective Date, the Litigation Trustee
   or Plan Administrator, as applicable, shall establish and maintain reserves for all Disputed Claims.
   For purposes of establishing a reserve, Cash will be set aside equal to the amount that would have
   been distributed to the Holders of Disputed Claims in such Class had their Disputed Claims been
   deemed Allowed Claims on the Effective Date or such other amount as may be approved by the
   Bankruptcy Court upon motion of the Litigation Trustee or Plan Administrator, as applicable. If,
   when, and to the extent any such Disputed Claim becomes an Allowed Claim by Final Order or
   by settlement by the Litigation Trustee or Plan Administrator, as applicable, the relevant portion
   of the Cash held in reserve therefor shall be distributed by the Disbursing Agent to the Creditor.
   The balance of such Cash, if any, remaining after all Disputed Claims have been resolved, shall be
   distributed Pro Rata to all Holders of Allowed Claims in accordance with Article VIII of the Plan.
   No payments or distributions shall be made with respect to a Claim that is a Disputed Claim
   pending the resolution of the dispute by settlement or Final Order.

           8.10 Unclaimed Property. Within forty-five (45) days after any distribution, the
   Disbursing Agent shall file with the Bankruptcy Court and serve upon all parties requesting notice
   a report of undeliverable distributions. If any distribution remains unclaimed for a period of sixty
   (60) days after it has been delivered (or attempted to be delivered) in accordance with the Plan to


                                                    23
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 30 of 39




   the Holder entitled thereto, or if such distribution is returned to the Disbursing Agent by the United
   States Postal Service marked as undeliverable, such unclaimed property shall be forfeited by such
   Holder absent further order of the Bankruptcy Court. Furthermore, all right, title and interest in
   and to the unclaimed property shall be held in reserve by the Post-Confirmation Debtor to be
   distributed to other Creditors in accordance with this Plan. Any distribution that remains unclaimed
   for a period of sixty (60) days after the Disbursing Agent making the final distribution under the
   Plan shall, after satisfaction of any accrued but unpaid Plan Expenses, be donated to the American
   Bankruptcy Institute Endowment Fund, a not-for-profit, non-religious organization dedicated
   to, among other things, promoting research and scholarship in the area of insolvency.

          8.11 Withholding Taxes. Any federal, state, or local withholding taxes or other amounts
   required to be withheld under applicable law shall be deducted from distributions hereunder. All
   Persons holding Claims shall be required to provide any information necessary to effect the
   withholding of such taxes. Allowed Claims of Holders otherwise entitled to receive a distribution
   under the Plan but who fail to provide a complete IRS W-9 form within thirty (30) days after
   request is made by the Disbursing Agent shall be entitled to no distribution without further order
   of the Bankruptcy Court; provided, however, that where any such Holder would be entitled to
   receive a distribution of $10,000 or more, the Disbursing Agent, Litigation Trustee or Plan
   Administrator, as applicable, shall seek an order of the Bankruptcy Court expunging the Claim.

           8.12 Fractional Cents. Any other provision of this Plan to the contrary notwithstanding,
   no payment of fractions of cents will be made. Whenever any payment of a fraction of a cent would
   otherwise be called for, the actual payment shall reflect a rounding down of such fraction to the
   nearest whole cent.

           8.13 Payments of Less than Twenty-Five Dollars. If a Cash payment otherwise provided
   for by this Plan with respect to an Allowed Claim or Interest would be less than twenty-five
   ($25.00) dollars (whether in the aggregate or on any payment date provided in this Plan),
   notwithstanding any contrary provision of this Plan, the Disbursing Agent shall not be required to
   make such payment and such funds shall be otherwise distributed to Holders of Allowed Claims
   in accordance with Article VIII of the Plan. The Disbursing Agent, Litigation Trustee or Plan
   Administrator, as applicable, may decide to contribute undistributed funds to the American
   Bankruptcy Institute Endowment Fund, in accordance with Section 8.10 of the Plan if in the
   reasonable judgment of the Disbursing Agent, Litigation Trustee or Plan Administrator, as
   applicable, the cost of calculating and making the final distribution of the remaining distributable
   funds is excessive in relation to the benefits to Creditors who would otherwise be entitled to such
   funds, and the Claims of any such Holders shall be entitled to no further distribution without further
   order of the Bankruptcy Court.

           8.14 Means of Cash Payment. Cash payments made pursuant to the Plan shall be by
   check, wire or ACH transfer in U.S. funds or by other means agreed to by the payor and payee or,
   absent agreement, such commercially reasonable manner as the payor determines in its sole
   discretion.

         8.15 Setoffs. Except as otherwise provided for herein, the Litigation Trustee or Plan
   Administrator, as applicable, may, but shall not be required to, set off against any Claim and the
   payments to be made pursuant to this Plan in respect of such Claim, claims of any nature


                                                    24
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 31 of 39




   whatsoever that a Debtor or its Estate may have against the Creditor, but neither the failure to do
   so nor the allowance of a Claim hereunder shall constitute a waiver or release by a Debtor or its
   Estate of any claim it may have against the Creditor.

                                    ARTICLE IX
                    UNEXPIRED LEASES AND EXECUTORY CONTRACTS

           9.1    Leases and Contracts. Any and all pre-petition leases or executory contracts not
   previously rejected by a Debtor, unless (i) specifically assumed pursuant to order(s) of the
   Bankruptcy Court prior to the Confirmation Date; or (ii) is the subject of a motion to assume or
   assume and assign pending on the Confirmation Date; or (iii) is expressly identified on the
   Assumption Schedule, shall be deemed rejected by such Debtor on the Confirmation Date;
   provided, however, that nothing in this Article IX shall cause the rejection, breach, or termination
   of any contract of insurance benefiting a Debtor or its Estate.

           9.2     Rejection Damage Claims. All proofs of claim with respect to claims arising from
   the rejection of executory contracts or leases shall, unless another order of the Bankruptcy Court
   provides for an earlier date, be filed with the Bankruptcy Court within thirty (30) days after the
   mailing of notice of entry of the Confirmation Order.

                                ARTICLE X
             CONDITIONS PRECEDENT TO EFFECTIVE DATE OF THE PLAN

          10.1 Financing Condition. Depending on whether the Financing Condition is satisfied,
   the Plan will be consummated as either a Liquidation or a Restructuring. If the Financing
   Condition is satisfied or waived, the Plan will be consummated as a Restructuring. If the Financing
   Condition is not timely satisfied or waived, the Plan will be consummated as a Liquidation.

           10.2 Conditions to Consummating a Liquidation. The Plan will be a plan of liquidation,
   and the Debtors will consummate the Liquidation in accordance with Article VII and the other
   applicable provisions of the Plan, upon the satisfaction (or waiver, as set forth below) of each of
   the following conditions has been satisfied any one or more of which conditions may occur
   contemporaneously with the occurrence of the Effective Date:

                  (a)     the Bankruptcy Court shall have entered the Confirmation Order;

                  (b)     the Confirmation Order shall have become a Final Order; and

                 (c)    each of the Plan Supplement documents shall have been executed in
          accordance with its terms.

           10.3 Additional Condition to Consummating a Restructuring. The Plan will be a plan
   of reorganization, and the Debtors will consummate the Restructuring in accordance with Article
   VI and the other applicable provisions of the Plan, upon the satisfaction (or waiver, as set forth
   below) of each of the conditions precedent enumerated in Section 10.2 plus the following condition
   (the “Financing Condition”), which may occur contemporaneously with the occurrence of the
   Effective Date:



                                                   25
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20             Entered 06/22/20 15:29:24         Page 32 of 39




                 (a)     New Secured Financing, if needed, shall have been fully consummated and
          funded before the expiration of forty-five (45) days after the Confirmation Date.

   The Committee may waive the Financing Condition upon a determination that New Secured
   Financing is not necessary to either to consummate the Restructuring or otherwise ensure the
   feasibility of the Plan. If the Financing Condition is not satisfied or waived on or prior to the
   expiration of forty-five (45) days after the Confirmation Date, then the Debtors shall consummate
   the Liquidation if all other conditions enumerated in Section 10.2 are timely satisfied or waived.

           10.4 Waiver of Conditions. The Committee, in its sole discretion, may at any time,
   without notice or authorization of the Bankruptcy Court, waive the condition set forth in Sections
   10.2(b) above. The failure of the Committee to satisfy or waive such condition may be asserted by
   the Committee regardless of the circumstances giving rise to the failure of such condition to be
   satisfied (including any action or inaction by the Committee). The Committee reserves the right to
   assert that any appeal from the Confirmation Order shall be moot after consummation of the Plan.

          10.5 Effect of Failure of Condition. In the event that the condition specified in Section
   10.2(b) of the Plan has not occurred or been waived on or before forty-five (45) days after the
   Confirmation Date, the Confirmation Order may be vacated upon order of the Bankruptcy Court
   after motion made the Committee or any party in interest.

                                        ARTICLE XI
                                 RETENTION OF JURISDICTION

          Following the Confirmation Date and until such time as all payments and distributions
   required to be made and all other obligations required to be performed under this Plan have been
   made and performed by the Post-Confirmation Debtor, Litigation Trustee or Plan Administrator,
   as applicable, the Bankruptcy Court shall retain jurisdiction as is legally permissible, including,
   without limitation, for the following purposes:

                  (a)   Claims. To determine the allowability, classification, or priority of Claims
          against a Debtor upon objection by the Post-Confirmation Debtor, Litigation Trustee or
          Plan Administrator, as applicable.

                  (b)     Injunctions. To issue injunctions or take such other actions or make such
          other orders as may be necessary or appropriate to restrain interference with the Plan or its
          execution or implementation by any Person, to construe and to take any other action to
          enforce and execute the Plan, the Confirmation Order, or any other order of the Bankruptcy
          Court, to issue such orders as may be necessary for the implementation, execution,
          performance, and consummation of the Plan and all matters referred to herein, and to
          determine all matters that may be pending before the Bankruptcy Court in the Chapter 11
          Cases on or before the Effective Date with respect to any Entity.

                  (c)    Fee Claims. To determine any and all applications for allowance of
          compensation and expense reimbursement of Professionals for periods before or after the
          Effective Date, as provided for in the Plan.




                                                   26
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24         Page 33 of 39




                  (d)     Dispute Resolution. To resolve any dispute arising under or related to the
          implementation, execution, consummation or interpretation of the Plan and the making of
          distributions thereunder.

                  (e)    Leases and Executory Contracts. To determine any and all motions for the
          rejection, assumption, or assignment of executory contracts or unexpired leases, and to
          determine the allowance of any Claims resulting from the rejection of executory contracts
          and unexpired leases.

                 (f)     Actions. To determine all applications, motions, adversary proceedings,
          contested matters, actions, and any other litigated matters instituted prior to the closing of
          the Chapter 11 Cases, including any remands.

                 (g)    Causes of Action. To determine any and all “Causes of Action” as defined
          under Section 1.14 of the Plan.

                  (h)    Taxes. To hear and determine matters concerning state, local, and federal
          taxes in accordance with Bankruptcy Code §§ 346, 505, and 1146.

                  (i)     General Matters. To determine such other matters, and for such other
          purposes, as may be provided in the Confirmation Order or as may be authorized under
          provisions of the Bankruptcy Code, including but not limited to in connection with the sale
          or liquidation of Assets by the Post-Confirmation Debtor.

                  (j)     Plan Modification. To modify the Plan under Section 1127 of the
          Bankruptcy Code, remedy any defect, cure any omission, or reconcile any inconsistency in
          the Plan or the Confirmation Order so as to carry out its intent and purposes.

                (k)     Aid Consummation. To issue such orders in aid of consummation of the
          Plan and the Confirmation Order notwithstanding any otherwise applicable non-
          bankruptcy law, with respect to any Entity, to the full extent authorized by the Bankruptcy
          Code.

                  (l)   Implementation of Confirmation Order. To enter and implement such
          orders as may be appropriate in the event the Confirmation Order is for any reason stayed,
          revoked, modified, or vacated.

                 (m)     Final Decree. To enter a Final Decree closing the Chapter 11 Cases.

                                        ARTICLE XII
                                 MISCELLANEOUS PROVISIONS

         12.1 Pre-Confirmation Modification. The Plan may be altered, amended or modified by
   the Committee and Trustee before the Confirmation Date as provided in Section 1127 of the
   Bankruptcy Code.

          12.2 Post-Confirmation Immaterial Modification. The Post- Confirmation Debtor may,
   with the approval of the Bankruptcy Court and without notice to Holders of Claims and Interests,


                                                   27
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20                Entered 06/22/20 15:29:24         Page 34 of 39




   insofar as it does not materially and adversely affect the interest of Holders of Claims, correct any
   defect, omission, or inconsistency in the Plan in such manner and to such extent as may be
   necessary to expedite consummation of this Plan.

           12.3 Post-Confirmation Material Modification. The Plan may be altered or amended
   after the Confirmation Date by the Post-Confirmation Debtor in a manner which, in the opinion of
   the Bankruptcy Court, materially and adversely affects Holders of Claims, provided that such
   alteration or modification is made after a hearing as provided in Section 1127 of the Bankruptcy
   Code.

           12.4 Withdrawal or Revocation of the Plan. The Committee and Trustee reserve the
   right to revoke or withdraw the Plan prior to the Effective Date. If the Committee and Trustee
   revoke or withdraw the Plan, then the result shall be the same as if the Confirmation Order had not
   been entered and the Effective Date had not occurred.

           12.5 Binding Effect. Subject to the occurrence of the Effective Date, on and after the
   Confirmation Date, the provisions of the Plan shall bind any Holder of a Claim against, or Interest
   in, a Debtor and such Holder’s respective successors and assigns, whether or not the Claim or
   Interest of such Holder is Impaired under the Plan, whether or not such Holder has accepted the
   Plan and whether or not such Holder is entitled to a distribution under the Plan.

           12.6 Successors and Assigns. The rights, benefits and obligations of any Entity named
   or referred to in the Plan shall be binding on, and shall inure to the benefit of, the heirs, executors,
   administrators, successors and/or assigns of such Entities.

           12.7 Exculpation. Except as otherwise expressly provided by the Plan or the
   Confirmation Order or other Final Order of the Bankruptcy Court, on the Effective Date,
   the Exculpated Parties and each of their respective agents, representatives, successors and
   assigns, shall be deemed released is released and exculpated from any claims, obligations,
   rights, causes of action and liabilities for any act or omission in connection with, or arising
   out of, the Chapter 11 Cases, including, without limiting the generality of the foregoing, all
   sales of assets, the Disclosure Statement, the formulation, dissemination and pursuit of
   approval of the Disclosure Statement, the formulation, dissemination and pursuit of
   confirmation of the Plan, the consummation of the Plan or the administration of the Plan or
   the property to be distributed under the Plan, except for acts or omissions that constitute
   willful misconduct, gross negligence or fraud, and all such Persons, in all respects, shall be
   entitled to rely upon the advice of counsel with respect to their duties and responsibilities
   under the Plan and under the Bankruptcy Code.

          12.8 Voluntary Releases by the Releasing Parties. Except as otherwise specifically
   provided in the Plan, for good and valuable consideration, including the service of the
   Released Parties to facilitate the reorganization of the Debtors, the implementation of the
   restructuring contemplated by the Plan, and the compromises contained herein, on and after
   the Effective Date, to the fullest extent permitted by applicable law, the Releasing Parties
   (regardless of whether a Releasing Party is a Released Party) will be deemed to conclusively,
   absolutely, unconditionally, irrevocably, and forever release, waive, and discharge the
   Released Parties of any and all claims, obligations, rights, suits, damages, Causes of Action,


                                                     28
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20            Entered 06/22/20 15:29:24        Page 35 of 39




   remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,
   liquidated or unliquidated, contingent or fixed, existing or hereafter arising, in law, at equity
   or otherwise, whether for indemnification, tort, contract, violations of federal or state
   securities laws, or otherwise, based on or relating to, or in any manner arising from, in whole
   or in part, the Debtors, the Estates, the conduct of the business of the Debtors, the Chapter
   11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
   Interest that is treated in the Plan, the restructuring of Claims and Interests before or during
   the Chapter 11 Cases, the negotiation, formulation, or preparation of the Plan, the Plan
   Supplement, the Disclosure Statement, or, in each case, related agreements, instruments, or
   other documents, any action or omission as an officer, member, agent, representative,
   fiduciary, controlling person, affiliate, or responsible party, or upon any other act or
   omission, transaction, agreement, event or other occurrence taking place on or before the
   Effective Date, other than claims or liabilities arising out of or relating to any act or omission
   of a Released Party to the extent such act or omission is determined by a Final Order to have
   constituted willful misconduct, gross negligence, fraud, or a criminal act. Nothing in this
   provision shall be construed or otherwise operate to release any claim or Cause of Action
   that may be held by the Debtors, the Bankruptcy Estates, or the Reorganized Debtor.


   Each of the Releasing Parties will be deemed to have granted the releases set forth in this
   section notwithstanding that such Releasing Party may hereafter discover facts in addition
   to, or different from, those which it now knows or believes to be true, and without regard to
   the subsequent discovery or existence of such different or additional facts, and such
   Releasing Party expressly waives any and all rights that they may have under any statute or
   common law principle that would limit the effect of such releases to those claims or causes
   of action actually known or suspected to exist at the time of execution of such release.

           12.9 Injunction. Except as otherwise expressly provided in the Plan, on and after
   the Confirmation Date, all Entities who have held, hold or may hold Claims against a Debtor
   or Interests in a Debtor are permanently enjoined from and after the Confirmation Date
   from: (a) commencing, conducting or continuing in any manner, directly or indirectly, any
   suit, action or other proceeding of any kind (including, without limitation, any proceeding in
   a judicial, arbitral, administrative or other forum) against or affecting a Debtor’s Estate, the
   Post-Confirmation Debtor, or any of the Released Parties, any of their property, or any
   direct or indirect transferee of any property of, or direct or indirect successor in interest to,
   any of the foregoing Entities, including without limitation the Litigation Trustee and Plan
   Administrator, or any property of any such transferee or successor; (b) enforcing, levying,
   attaching (including, without limitation, any pre-judgment attachment), collecting or
   otherwise recovering by any manner or means whether directly or indirectly, of any
   judgment, award, decree or order against a Debtor’s Estate, the Post-Confirmation Debtor,
   or any of the Released Parties, any of their property, or any direct or indirect transferee of
   any property of, or direct or indirect successor in interest to any of the foregoing Entities,
   including without limitation the Litigation Trustee and Plan Administrator; (c) creating,
   perfecting or otherwise enforcing in any manner, directly or indirectly, any encumbrance of
   any kind against a Debtor’s Estate, the Post-Confirmation Debtor, or any of the Released
   Parties, any of their property, or any direct or indirect transferee of any property of, or
   direct or indirect successor in interest to any of the foregoing Entities, including without


                                                  29
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20               Entered 06/22/20 15:29:24         Page 36 of 39




   limitation the Litigation and Plan Administrator; (d) asserting any right of setoff, of any
   kind, directly or indirectly, against any obligation due to a Debtor’s Estate, the Post-
   Confirmation Debtor, or any of the Released Parties, any of their property, or any direct or
   indirect transferee of any property of, or successor in interest to, any of the foregoing
   Entities, including without limitation the Litigation Trustee and Plan Administrator; and (e)
   taking any actions in any place and in any manner whatsoever that do not conform to or
   comply with the provisions of the Plan. Unless otherwise provided in the Confirmation
   Order, all injunctions or stays arising under or entered during the Chapter 11 Cases under
   Sections 105 or 362 of the Bankruptcy Code, or otherwise, that are in existence on the
   Confirmation Date shall remain in full force and effect until the Effective Date; provided,
   however, that no such injunction or stay shall preclude enforcement of any interested party’s
   rights under the Plan and the related documents.

           12.10 Cramdown. To the extent any Impaired Class of Claims or Interest Holders entitled
   to vote on the Plan votes to reject the Plan, the Committee and Trustee reserve the right to request
   confirmation of the Plan under Section 1129(b) of the Bankruptcy Code with respect to such Class.

           12.11 Governing Law. Except to the extent that the Bankruptcy Code is applicable, the
   rights and obligations arising under this Plan shall be governed by and construed and enforced in
   accordance with the laws of the State of Texas.

           12.12 United States Trustee Fees. All outstanding amounts due under 28 U.S.C. § 1930
   that have not been paid shall be paid by the Debtors on or before the Effective Date. Thereafter,
   the Litigation Trustee or Plan Administrator, as applicable, shall pay any statutory fees due
   pursuant to 28 U.S.C. § 1930(a)(6) and such fees shall be paid until entry of a final decree or an
   order converting or dismissing the Chapter 11 Cases.

           12.13 Notices. Any notice required or permitted to be provided under the Plan shall be
   in writing and served by either (a) certified mail, return receipt requested, postage prepaid, (b)
   hand delivery or (c) reputable overnight courier service, freight prepaid, to be addressed as follows:

          To:     The Post-Confirmation Debtor:

                  Rooftop Group International Pte. Ltd.
                  5218 Spruce Street
                  Bellaire, TX 77401

          With a copy to:

                  James E. Van Horn
                  Barnes & Thornburg LLP
                  1717 Pennsylvania Avenue NW, Suite 500
                  Washington, D.C. 20006-4623

                  and

                  Rachael L. Smiley


                                                    30
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20             Entered 06/22/20 15:29:24        Page 37 of 39




                  Ross & Smith, PC
                  700 North Pearl Street, Suite 1610
                  Dallas, Texas 75201

          12.14 Non-Voting Equity Securities. To the extent applicable, the Debtors shall comply
   with the provisions of Section 1123(a)(6) of the Bankruptcy Code.

            12.15 Retiree Benefits. From and after the Effective Date, to the extent required by
   Section 1129(a)(13) of the Bankruptcy Code, the Post-Confirmation Debtor shall continue to pay
   all retiree benefits (as defined in Section 1114 of the Bankruptcy Code), if any, established or
   maintained by a Debtor prior to the Effective Date. The Committee and Trustee believe that there
   are no such benefits.

           12.16 Saturday, Sunday, or Legal Holiday. If any payment or act under the Plan is
   required to be made or performed on a date that is not a Business Day, then the making of such
   payment or the performance of such act may be completed on the next succeeding Business Day
   but shall be deemed to have been completed as of the required date.

           12.17 Section 1146 Exemption. Pursuant to Section 1146(a) of the Bankruptcy Code, the
   issuance, transfer, or exchange of any security under the Plan or the making or delivery of any
   instrument of transfer pursuant to, in implementation of, or as contemplated by, the Plan or the
   revesting, transfer or sale of any real or personal property of a Debtor pursuant to, in
   implementation of, or as contemplated by, the Plan shall not be taxed under any state or local law
   imposing a stamp tax, transfer tax, or similar tax or fee. Without limiting the foregoing, pursuant
   to Section 1146(a) of the Bankruptcy Code, the sale by the Post-Confirmation Debtor, Litigation
   Trustee or Plan Administrator, as applicable, of any real property, or recordation by the Post-
   Confirmation Debtor, Litigation Trustee or Plan Administrator, as applicable, of any deed of trust
   or mortgage (including any amendment to any deed of trust or mortgage), from and after the
   Effective Date of the Plan shall not be taxed under any state or local law imposing a stamp tax,
   transfer tax, or similar tax or fee.

           12.18 Severability. If any term or provision of the Plan is held by the Bankruptcy Court
   prior to or at the time of Confirmation to be invalid, void, or unenforceable, the Bankruptcy Court
   shall have the power to alter and interpret such term or provision to make it valid or enforceable
   to the maximum extent practicable, consistent with the original purpose of the term or provision
   held to be invalid, void, or unenforceable, and such term or provision shall then be applicable as
   so altered or interpreted. In the event of any such holding, alteration, or interpretation, the
   remainder of the terms and provisions of the Plan may, at the option of the Committee and Trustee
   remain in full force and effect and not be deemed affected. However, the Committee and Trustee
   reserve the right not to proceed to Confirmation or consummation of the Plan if any such ruling
   occurs. The Confirmation Order shall constitute a judicial determination and shall provide that
   each term and provision of the Plan, as it may have been altered or interpreted in accordance with
   the foregoing, is valid and enforceable pursuant to its terms.

           12.19 Headings. The headings used in this Plan are inserted for convenience only and
   neither constitute a portion of the Plan nor in any manner affect the provisions of the Plan.



                                                   31
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20              Entered 06/22/20 15:29:24        Page 38 of 39




           12.20 Waiver of Stay. The Committee and Trustee request as part of the Confirmation
   Order a waiver from the Bankruptcy Court of the fourteen day stay of Bankruptcy Rule 3020(e)
   and, to the extent applicable, a waiver of the fourteen day stay of Bankruptcy Rule 6004(h)).

           12.21 No Release by United States Government, Agencies, State or Local Authorities.
   Nothing in the Confirmation Order or the Plan shall effect a release of any claim by the United
   States Government or any of its agencies or any state and local authority whatsoever, including
   without limitation any claim arising under the Internal Revenue Code, the environmental laws or
   any criminal laws of the United States or any state and local authority against any party or person,
   nor shall anything in the Confirmation Order or the Plan enjoin the United States or any state or
   local authority from bringing any claim, suit, action, or other proceedings against any party or
   person for any liability of such persons whatever, including without limitation any claim, suit or
   action arising under the Internal Revenue Code, the environmental laws or any criminal laws of
   the United States or any state and local authority against such persons, nor shall anything in the
   Confirmation Order or the Plan exculpate any party or person from any liability to the United
   States Government or any of its agencies or any state and local authority whatsoever, including
   any liabilities arising under the Internal Revenue Code, the environmental laws or any criminal
   laws of the United States or any state and local authority against any party or person.

                                         ARTICLE XIII
                                    CONFIRMATION REQUEST

          The Committee and Trustee hereby requests confirmation of the Plan pursuant to Section
   1129(a) of the Bankruptcy Code.

   Dated: June 3, 2020

                                                 Official Committee of Unsecured Creditors of
                                                 Rooftop Group International Pte. Ltd.


                                                 By:    /s/ Sian Mimmo
                                                          Name: Sian Mimmo
                                                          Title: Chair
                                                                 Official Committee of Unsecured
                                                                 Creditors of Rooftop Group
                                                                 International Pte. Ltd.

                                                 Chapter 11 Trustee, Rooftop Group USA, Inc., and
                                                 Rooftop Group Services (US) Inc.


                                                 By:     /s/ Daniel J. Sherman
                                                         Name: Daniel J. Sherman




                                                   32
Case 19-43402-mxm11 Doc 221-1 Filed 06/22/20         Entered 06/22/20 15:29:24    Page 39 of 39




   Submitted by:

    Judith W. Ross                                 James E. Van Horn
    State Bar No. 21010670                         (admitted pro hac vice)
    Rachael L. Smiley                              BARNES & THORNBURG LLP
    State Bar No. 24066158                         1717 Pennsylvania Avenue NW, Suite 500
    ROSS & SMITH, PC                               Washington, D.C. 20006-4623
    700 North Pearl Street, Suite 1610             Telephone: 202-371-6351
    Dallas, Texas 75201                            Facsimile: 202-289-1330
    Telephone: 214-377-7879                        Email: jvanhorn@btlaw.com
    Facsimile: 214-377-9409
    Email: judith.ross@judithwross.com
             rachael.smiley@judithwross.com

   COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF
   ROOFTOP GROUP INTERNATIONAL PTE. LTD., Case No. 19-43402-mxm11

   Daniel J. Sherman
   State Bar No. 18241000
   SHERMAN & YAQUINTO, L.L.P.
   509 N. Montclair Avenue
   Dallas, TX 75208-5498
   Telephone: 214-942-5502
   Facsimile: 214-946-7601
   Email: Corky@syllp.com

   CHAPTER 11 TRUSTEE, ROOFTOP GROUP USA, INC., Case No. 19-44234-mxm11,
   and ROOFTOP GROUP SERVICES (US) INC., Case No. 19-44235-mxm11




                                              33
